Case 9:16-cv-81871-KAM Document 338-7 Entered on FLSD Docket 10/15/2018 Page 1 of 45
    Palm House Hotel, LLLP                                                                   Strictly Confidential




                                                                                                          G




                                                                                      	  

    	  


                                 Palm House Hotel, LLLP
                                       Private Placement Memorandum
    	  




                                                                            	  

    	  

    NOTE TO PROSPECTIVE SUBSCRIBERS
           By accepting this document you agree to maintain in confidence the information set forth in this
           document, together with any other non-public information regarding the Partnership, obtained from the
           Partnership or its agents, during the course of the proposed offering and to return this document to the
           Partnership in the event that you do not elect to participate in the offering.	  

             	  

             	                              	  




    12/02/2012                                             PPM                                             Page	  |	  1	  
Case 9:16-cv-81871-KAM Document 338-7 Entered on FLSD Docket 10/15/2018 Page 2 of 45
    Palm House Hotel, LLLP                                                               Strictly Confidential



                              Private Placement Memorandum
     This document serves as a record of my receipt of the Private Placement Memorandum dated
     12/02/2012, for Palm House Hotel, LLLP, a Florida Limited Liability Limited Partnership (the
     “Partnership”). I received a copy of the Private Placement Memorandum, containing an investment
     summary, business summary, accredited investor questionnaire and subscription agreement.

     I understand that this offering has not been registered with the Florida division of securities, the U.S.
     Securities and Exchange Commission (“SEC”) or any other foreign securities agency and is not
     required to be so registered.

     I agree to maintain in confidence the information set forth in this document, together with any other non-
     public information regarding the Partnership, obtained from the Partnership or its agents, during the
     course of the proposed offering and to return this document to the Partnership in the event that I do not
     elect to participate in the offering.



     _________________________________
     Investor Name



     _________________________________
     Investor Signature



     _________________________________
     Date




    12/02/2012                                        PPM                                              Page	  |	  2	  
Case 9:16-cv-81871-KAM Document 338-7 Entered on FLSD Docket 10/15/2018 Page 3 of 45
    Palm House Hotel, LLLP                                                                  Strictly Confidential



                            Private Placement Memorandum Summary
                                      FOR PALM HOUSE HOTEL, LLLP


                                       $39,500,000.00
                        Securities Offered:               79 Limited Partnership Units

                        Unit Price:                       $500,000.00

                        Offering:                         $39,500,000.00

                        Administrative Fee:               $40,000.00


            The Partnership is offering (the “Offering”) to sell limited partner units in the Partnership (“Units”)
    to Investors for $39,500,000. The Minimum Investment is $500,000. The administrative fee is $40,000.

             Neither the Florida division of securities or the U.S. Securities and Exchange Commission, nor
    any other regulatory body, whether U.S. or foreign, has approved or disapproved these Units or passed
    upon the accuracy or adequacy of this Memorandum. Any representation to the contrary is a criminal
    offense.

            This Memorandum does not constitute an offer or solicitation of Units in any jurisdiction in which
    such offer or solicitation is not authorized. No action has been taken to permit the distribution of this
    Memorandum in any jurisdiction other than countries determined by the General Partner. Accordingly, this
    Memorandum may not be used for the purpose of, and does not constitute, an offer or solicitation by
    anyone in any jurisdiction or in any circumstances in which such offer or solicitation is not authorized or to
    any person to whom it is unlawful to make such offer or solicitation.

            Neither the delivery of this Memorandum nor the placing, allotment, or issue, of any Units shall
    under any circumstances create any implication or constitute any representation that the information
    given in this Information Memorandum is correct as of any time subsequent to the date hereof. This
    Memorandum provides a summary of information relevant to investing in the Partnership.

          THESE ARE SPECULATIVE UNITS WHICH INVOLVE A HIGH DEGREE OF RISK. ONLY
    THOSE INVESTORS WHO CAN BEAR THE LOSS OF THEIR ENTIRE INVESTMENT SHOULD INVEST
    IN THESE UNITS.




    12/02/2012                                          PPM                                               Page	  |	  3	  
Case 9:16-cv-81871-KAM Document 338-7 Entered on FLSD Docket 10/15/2018 Page 4 of 45
    Palm House Hotel, LLLP                                                                                                                 Strictly Confidential



                                                                  Table of Contents
    Private Placement Memorandum	  ...................................................................................................................	  1	  

       Private	  Placement	  Memorandum	  ...........................................................................................................	  2	  

       Private	  Placement	  Memorandum	  Summary	  ...........................................................................................	  3	  

       Table	  of	  Contents	  ....................................................................................................................................	  4	  

       Limited	  Partner	  Units	  (“Units”)	  ................................................................................................................	  5	  

       Jurisdictional	  Notes	  .................................................................................................................................	  8	  

       Statement	  to	  EB5	  Investors	  ...................................................................................................................	  10	  

       Summary	  of	  the	  Business	  ......................................................................................................................	  12	  

       THE	  OFFERING	  TERM	  SHEET	  ..................................................................................................................	  14	  

       Investor	  Suitability	  Standards	  ................................................................................................................	  19	  

       Use	  of	  Proceeds	  .....................................................................................................................................	  22	  

       Return	  on	  Investment	  ............................................................................................................................	  23	  

       Management	  of	  the	  Partnership	  ...........................................................................................................	  26	  

       Summary	  of	  the	  General	  Risk	  Factors	  ....................................................................................................	  30	  

       Summary	  of	  Loan	  Terms	  ........................................................................................................................	  37	  

       Summary	  of	  Limited	  Partnership	  Agreement	  ........................................................................................	  38	  

       Availability	  of	  Additional	  Information	  ...................................................................................................	  42	  

       Business	  Plan	  Summary	  .........................................................................................................................	  43	  



    ATTACHMENTS
    Business Plan
    Economic Analysis
    Limited Partnership Agreement
    Loan Documents
    Investor Questionnaire and Subscription Agreement
    Escrow Agreement
    Operations & Marketing Plan



    12/02/2012                                                                      PPM                                                                          Page	  |	  4	  
Case 9:16-cv-81871-KAM Document 338-7 Entered on FLSD Docket 10/15/2018 Page 5 of 45
    Palm House Hotel, LLLP                                            Strictly Confidential


                                   Palm House Hotel, LLLP

                             Limited Partner Units (“Units”)

    THIS PRIVATE PLACEMENT MEMORANDUM (THIS “MEMORANDUM”) IS PROVIDED ON A
    CONFIDENTIAL BASIS SOLELY FOR THE INFORMATION OF THE RECIPIENT NAMED ABOVE SO
    THAT SUCH RECIPIENT MAY CONSIDER AN INVESTMENT IN THE UNITS OF THE PARTNERSHIP.
    IT IS NOT INTENDED FOR USE BY ANY OTHER PERSON.

    THIS MEMORANDUM MAY NOT BE REPRODUCED OR PROVIDED TO OTHERS WITHOUT THE
    PRIOR WRITTEN PERMISSION OF THE GENERAL PARTNER OF THE PARTNERSHIP. BY
    ACCEPTING DELIVERY OF THIS MEMORANDUM, EACH PROSPECTIVE INVESTOR AGREES TO
    KEEP CONFIDENTIAL ALL OF THE INFORMATION CONTAINED IN THIS MEMORANDUM THAT IS
    NOT ALREADY IN THE PUBLIC DOMAIN AND TO USE THIS MEMORANDUM SOLELY FOR
    PURPOSES OF EVALUATING A POSSIBLE INVESTMENT IN THE PARTNERSHIP. NO
    PROSPECTIVE INVESTOR MAY DISCUSS THE CONTENTS OF THE MEMORANDUM WITH ANY
    PERSON OTHER THAN ITS PROFESSIONAL ADVISERS.

    THIS MEMORANDUM DOES NOT PURPORT TO BE ALL-INCLUSIVE OR TO CONTAIN ALL THE
    INFORMATION THAT A PROSPECTIVE INVESTOR MAY DESIRE IN EVALUATING THE
    PARTNERSHIP. PROSPECTIVE INVESTORS SHOULD NOT CONSTRUE THE CONTENTS OF THIS
    MEMORANDUM AS LEGAL, TAX, INVESTMENT OR OTHER ADVICE. EACH INVESTOR SHOULD
    MAKE ITS OWN INQUIRIES AND CONSULT ITS OWN ADVISERS AS TO THE PARTNERSHIP AND
    THIS OFFERING AND AS TO LEGAL, TAX AND RELATED MATTERS CONCERNING THIS
    INVESTMENT. THE PARTNERSHIP, THE GENERAL PARTNER OR ANY OF THEIR RESPECTIVE
    AFFILIATES IS NOT MAKING ANY REPRESENTATION OR WARRANTY REGARDING THE LEGALITY
    OF AN INVESTMENT IN THE UNITS BY ANY INVESTOR OR ABOUT THE INCOME OR OTHER TAX
    CONSEQUENCES OF SUCH AN INVESTMENT.

    IN MAKING AN INVESTMENT DECISION, INVESTORS MUST RELY ON THEIR OWN EXAMINATION
    OF THE ENTITY CREATING THE UNITS OFFERED AND THE TERMS OF THE OFFERING,
    INCLUDING THE MERITS AND RISKS OF AN INVESTMENT IN THE UNITS. THE UNITS OFFERED
    HEREBY HAVE NOT BEEN RECOMMENDED BY THE U.S. SECURITIES AND EXCHANGE
    COMMISSION, ANY STATE SECURITIES COMMISSION OR ANY OTHER SECURITIES COMMISSION
    OR REGULATORY AUTHORITY OF ANY JURISDICTION IN ANY COUNTRY. FURTHERMORE, THE
    FOREGOING AUTHORITIES HAVE NOT CONFIRMED THE ACCURACY OR DETERMINED THE
    ADEQUACY OF THIS DOCUMENT. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL
    OFFENSE.

    THE UNITS OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
    1933, AS AMENDED (THE “ACT”), OR SECURITIES AUTHORITY IN OTHER JURISDICTION AND ARE
    BEING OFFERED AND SOLD IN RELIANCE ON EXEMPTIONS FROM THE REGISTRATION
    REQUIREMENTS OF THE ACT AND SUCH LAWS. THE UNITS OFFERED HEREBY ARE SUBJECT
    TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED OR
    RESOLD EXCEPT AS PERMITTED UNDER THE ACT, PURSUANT TO REGISTRATION
    THEREUNDER OR EXEMPTION THEREFROM, AND AS PERMITTED UNDER OTHER APPLICABLE
    SECURITIES LAWS. THE TRANSFERABILITY OF UNITS IS FURTHER RESTRICTED UNDER THE
    PARTNERSHIP’S PARTNERSHIP AGREEMENT (AS MAY BE AMENDED, MODIFIED,
    SUPPLEMENTED OR RESTATED FROM TIME TO TIME, THE “PARTNERSHIP AGREEMENT”).




    12/02/2012                              PPM                                    Page	  |	  5	  
Case 9:16-cv-81871-KAM Document 338-7 Entered on FLSD Docket 10/15/2018 Page 6 of 45
    Palm House Hotel, LLLP                                          Strictly Confidential


    ADDITIONAL CONSIDERATIONS


    AN INVESTOR GENERALLY WILL NOT BE PERMITTED TO RESIGN OR OTHERWISE WITHDRAW,
    IN WHOLE OR IN PART, FROM THE PARTNERSHIP. INVESTORS SHOULD BE AWARE THAT THEY
    WILL BE REQUIRED TO BEAR THE FINANCIAL RISKS OF AN INVESTMENT IN THE UNITS FOR AN
    EXTENDED PERIOD OF TIME.

    INVESTMENT IN THE UNITS WILL INVOLVE RISKS DUE TO, AMONG OTHER THINGS, THE
    NATURE OF THE PARTNERSHIP’S INVESTMENTS AND BUSINESS ACTIVITIES. INVESTORS
    SHOULD HAVE THE FINANCIAL ABILITY, SOPHISTICATION AND WILLINGNESS TO ACCEPT THE
    RISKS AND LACK OF LIQUIDITY, WHICH ARE CHARACTERISTICS OF THE INVESTMENT
    DESCRIBED IN THIS MEMORANDUM.

    CERTAIN INFORMATION CONTAINED IN THIS MEMORANDUM HAS BEEN OBTAINED BY THE
    GENERAL PARTNER FROM SOURCES DEEMED RELIABLE BY THE GENERAL PARTNER.
    HOWEVER, THE GENERAL PARTNER CANNOT GUARANTEE THE ACCURACY OF SUCH
    INFORMATION AND HAS NOT INDEPENDENTLY VERIFIED SUCH INFORMATION.

    SUCH INFORMATION NECESSARILY INCORPORATES SIGNIFICANT ASSUMPTIONS AND
    ESTIMATES AS WELL AS FACTUAL MATTERS. THE GENERAL PARTNER WILL PROVIDE TO EACH
    PROSPECTIVE INVESTOR, OR SUCH PROSPECTIVE INVESTOR’S AGENT, DURING THIS
    OFFERING AND PRIOR TO THE SALE OF ANY UNITS OFFERED HEREBY TO SUCH PROSPECTIVE
    INVESTOR, THE OPPORTUNITY TO ASK QUESTIONS OF THE GENERAL PARTNER CONCERNING
    ANY ASPECT OF THE INVESTMENT AND TO OBTAIN ANY ADDITIONAL INFORMATION, TO THE
    EXTENT THE GENERAL PARTNER POSSESSES SUCH INFORMATION OR CAN ACQUIRE IT
    WITHOUT UNREASONABLE EFFORT OR EXPENSE.

    CERTAIN STATEMENTS MADE THROUGHOUT THIS DOCUMENT THAT ARE NOT HISTORICAL
    FACTS MAY CONTAIN FORWARD-LOOKING STATEMENTS REGARDING THE PARTNERSHIP’S
    FUTURE PLANS, OBJECTIVES AND EXPECTED PERFORMANCE. SUCH FORWARD-LOOKING
    STATEMENTS INCLUDE STATEMENTS THAT USE FORWARD-LOOKING TERMINOLOGY SUCH AS
    “MAY”, “WILL”, “SHOULD”, “EXPECT”, “ANTICIPATE”, “PROJECT”, “ESTIMATE”, “INTEND”,
    “CONTINUE”, OR “BELIEVE”, OR THE NEGATIVES THEREOF, OR OTHER VARIATIONS THEREON,
    OR COMPARABLE TERMINOLOGY.

    FORWARD-LOOKING STATEMENTS ARE BASED ON ASSUMPTIONS THAT THE GENERAL
    PARTNER BELIEVES ARE REASONABLE, BUT ARE SUBJECT TO A WIDE RANGE OF RISKS AND
    UNCERTAINTIES. ACTUAL RESULTS MAY DIFFER FROM THOSE EXPRESSED OR IMPLIED BY
    SUCH FORWARD-LOOKING STATEMENTS.

    INFORMATION RESPECTING PRIOR PERFORMANCE OF OTHER INVESTMENTS IS NOT
    NECESSARILY INDICATIVE OF ACTUAL RESULTS TO BE OBTAINED BY THE PARTNERSHIP.
    NOTHING CONTAINED HEREIN IS, OR SHOULD BE RELIED ON AS, A PROMISE OR
    REPRESENTATION AS TO THE FUTURE PERFORMANCE OF THE PARTNERSHIP.




    12/02/2012                            PPM                                    Page	  |	  6	  
Case 9:16-cv-81871-KAM Document 338-7 Entered on FLSD Docket 10/15/2018 Page 7 of 45
    Palm House Hotel, LLLP                                                               Strictly Confidential


    CONSIDERATION CONCLUSION


    THIS MEMORANDUM IS QUALIFIED IN ITS ENTIRETY BY REFERENCE TO THE SUBSCRIPTION
    AGREEMENT RELATED THERETO, THE PARTNERSHIP AGREEMENT AND ALL OTHER RELEVANT
    AGREEMENTS (IF ANY) PERTAINING TO AN INVESTMENT IN, OR THE OPERATION OF, THE
    PARTNERSHIP, IN EACH CASE AS MAY BE AMENDED, MODIFIED, SUPPLEMENTED OR
    RESTATED FROM TIME TO TIME. COPIES OF SUCH DOCUMENTS WILL BE MADE AVAILABLE
    UPON REQUEST AND SHOULD BE REVIEWED PRIOR TO PURCHASING ANY UNIT. NO PERSON
    HAS BEEN AUTHORIZED IN CONNECTION WITH THIS OFFERING TO GIVE ANY INFORMATION
    OTHER THAN AS CONTAINED IN THIS MEMORANDUM. NO REPRESENTATIONS OR WARRANTIES
    ARE MADE AS TO THE ACCURACY OR COMPLETENESS OF THE INFORMATION CONTAINED
    HEREIN.

    STATEMENTS IN THIS MEMORANDUM ARE MADE AS OF 12/02/2012, UNLESS STATED
    OTHERWISE. NEITHER THE DELIVERY OF THIS MEMORANDUM AT ANY TIME NOR ANY SALE
    HEREUNDER SHALL UNDER ANY CIRCUMSTANCES CREATE AN IMPLICATION THAT THE
    INFORMATION CONTAINED HEREIN IS CORRECT AS OF ANY OTHER TIME SUBSEQUENT TO
    SUCH DATE. THE GENERAL PARTNER AND ITS AFFILIATES RESERVE THE RIGHT TO MODIFY
    ANY OF THE TERMS OF THE OFFERING AND THE UNITS DESCRIBED HEREIN.

    THE UNITS ARE OFFERED SUBJECT TO THE RIGHT OF THE GENERAL PARTNER TO REJECT
    ANY SUBSCRIPTION IN WHOLE OR IN PART. IF THE GENERAL PARTNER REJECTS A
    SUBSCRIPTION, THE PROSPECTIVE INVESTOR WILL BE NOTIFIED AS SOON AS PRACTICAL.

    THIS MEMORANDUM DOES NOT CONSTITUTE AN OFFER OR SOLICITATION IN ANY COUNTRY,
    STATE OR OTHER JURISDICTION IN WHICH SUCH AN OFFER OR SOLICITATION IS UNLAWFUL.

    ALL “$” AND “DOLLAR” REFERENCES IN THIS MEMORANDUM ARE TO U.S. DOLLARS.


    *****

    FOR MORE INFORMATION PLEASE CONTACT THE PARTNERSHIP.

    *****

                             Please direct all inquiries regarding the Partnership to:


                                            Palm House Hotel, LLLP

                                       197 S. Federal Highway, Suite 200
                                            Boca Raton, FL 33432
                                          Telephone: (561) 282-6102




    12/02/2012                                        PPM                                             Page	  |	  7	  
Case 9:16-cv-81871-KAM Document 338-7 Entered on FLSD Docket 10/15/2018 Page 8 of 45
    Palm House Hotel, LLLP                                                               Strictly Confidential



                                          Jurisdictional Notes
    Prospective Investors are not to construe the contents of this document or any prior subsequent
    communications from the Offeror as legal or tax advice. Each Investor must rely on his own representative for
    legal, income tax and related matters concerning this investment.

    This document is Confidential and contains proprietary information. It is intended for the exclusive use of the
    recipient.

    PROJECTIONS MAY BE CONTAINED IN THIS MEMORANDUM AND ANY OTHER PROJECTIONS THAT
    DO NOT CONFORM TO THOSE IN THIS OFFERING DOCUMENT SHOULD BE DISREGARDED.

    EVERY INVESTOR SHOULD BE AWARE THAT THE PARTNERSHIP HAS NO OBLIGATION, NOR DOES
    IT INTEND TO REPURCHASE THE UNITS FROM INVESTORS IN THE EVENT THAT, FOR ANY REASON,
    AN INVESTOR WISHES TO TERMINATE THE INVESTMENT.


                                 FOREIGN (NON-USA) JURISDICTION
    THESE UNITS HAVE NOT BEEN REGISTERED, FILED WITH, OR OTHERWISE APPROVED BY ANY
    FOREIGN (NON-USA) REGULATORY AGENCY. ANY REPRESENTATION TO THE CONTRARY IS A
    CRIMINAL OFFENSE.

    A non-US person or entity considering an investment in the Partnership should consult his/her or its own
    tax advisors with respect to the specific tax consequences to such person of such an investment under
    United States federal, state and local income tax laws, and with respect to the treatment of income and
    gain from such investment under the tax laws of any foreign jurisdiction in which such person or entity is
    subject to tax.

    THIS CONFIDENTIAL OFFERING MEMORANDUM DOES NOT SET FORTH COMPLETE
    INFORMATION RELATING TO THE TAX EFFECTS OF AN INVESTMENT IN THE PARTNERSHIP.
    EACH PROSPECTIVE INVESTOR SHOULD CONSULT WITH ITS OWN COUNSEL, ACCOUNTANTS
    OR OTHER ADVISORS AS TO THE US FEDERAL (AS WELL AS STATE AND LOCAL) TAX
    CONSEQUENCES OF ITS INVESTMENT IN THE PARTNERSHIP, WHICH MAY DIFFER
    SUBSTANTIALLY FOR DIFFERENT TYPES OF TAXPAYERS (INDIVIDUALS, CORPORATIONS, ETC.)
    IN PARTICULAR, INVESTMENT IN THE PARTNERSHIP BY ENTITIES SUBJECT TO ERISA AND BY
    OTHER TAX-EXEMPT ENTITIES REQUIRES SPECIAL CONSIDERATION. TRUSTEES OR
    ADMINISTRATORS OF SUCH ENTITIES ARE URGED TO CAREFULLY REVIEW THE MATTERS
    DISCUSSED IN THIS MEMORANDUM.



                                NOTICE TO RESIDENTS OF ALL STATES
    THE UNITS OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE ACT OR THE
    SECURITIES LAWS OF ANY STATE AND ARE BEING OFFERED AND SOLD IN RELIANCE ON
    EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF THE ACT AND APPLICABLE STATE
    LAWS. THE UNITS ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND
    MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE ACT AND
    APPLICABLE STATE LAWS PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM. THE
    UNITS HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE SEC, ANY STATE SECURITIES
    COMMISSION OR OTHER REGULATORY AUTHORITY, NOR HAVE ANY OF THE FOREGOING
    AUTHORITIES PASSED UPON OR ENDORSED THE MERITS OF THIS OFFERING OR THE
    ACCURACY OR ADEQUACY OF THIS OFFERING MEMORANDUM. ANY REPRESENTATION TO THE
    CONTRARY IS UNLAWFUL.




    12/02/2012                                        PPM                                              Page	  |	  8	  
Case 9:16-cv-81871-KAM Document 338-7 Entered on FLSD Docket 10/15/2018 Page 9 of 45
    Palm House Hotel, LLLP                                                                 Strictly Confidential


           CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS
    The Memorandum includes “forward-looking statements” within the meaning of Section 27A of the Act
    and Section 21E of the Securities Exchange Act of 1934 which represent our expectations or beliefs
    concerning future events that involve risks and uncertainties, including those associated with our ability to
    obtain financing for our current and future operations. All statements other than statements of historical
    facts included in the Memorandum including, without limitation, the statements under “Business” and
    elsewhere herein, including the Documents incorporated by reference, are forward-looking statements.

    Although we believe that the expectations reflected in such forward-looking statements are reasonable,
    we cannot assure you that such expectations will prove to have been correct. Important factors that could
    cause actual results to differ materially from our expectations (“Cautionary Statements”) are disclosed in
    the Memorandum, including without limitation, in connection with the forward-looking statements included
    in the Memorandum. All subsequent written and oral forward-looking statements attributable to us or
    persons acting on its behalf are expressly qualified in their entirety by the Cautionary Statements.

                                                  --------------------

    THE FORWARD LOOKING STATEMENTS INCLUDED HEREIN ARE ALSO BASED ON CERTAIN
    CURRENT BUDGETING CONSIDERATIONS AND OTHER ASSUMPTIONS RELATING TO THE
    PARTNERSHIP'S ABILITY TO OBTAIN RETURNS FOR ITS INVESTORS, SUCCESSFULLY MARKET
    ITS SERVICES, PROCURE SUFFICIENT CAPITAL TO EXPAND OPERATIONS AND MAINTAIN
    STRICT REGULATORY PROCEDURES WHILE CONDUCTING BUSINESS. ASSUMPTIONS
    RELATING TO THE PROCEEDING AND FOREGOING INFORMATION INVOLVE JUDGMENTS THAT
    ARE DIFFICULT TO PREDICT ACCURATELY AND ARE SUBJECT TO NUMEROUS FACTORS
    WHICH MAY MATERIALLY AFFECT THE PARTNERSHIP’S RESULTS.

    BUDGETING, INVESTMENT AND OTHER MANAGERIAL DECISIONS ARE SUBJECTIVE AND ARE
    THUS SUSCEPTIBLE TO INTERPRETATIONS AND PERIODIC REVISIONS BASED ON ACTUAL
    EXPERIENCE AND BUSINESS DEVELOPMENTS, THE IMPACT OF WHICH MAY CAUSE THE
    PARTNERSHIP TO ALTER BUDGETS AND AMEND STRATEGIES, ANY OR ALL OF WHICH MAY
    MATERIALLY AFFECT THE PARTNERSHIP'S RESULTS.

    THE FOREGOING CONSIDERATIONS, AS WELL AS A VARIETY OF OTHER FACTORS NOT SET
    FORTH HEREIN, COULD CAUSE THE PARTNERSHIP'S ACTUAL RESULTS AND EXPERIENCE TO
    DIFFER WIDELY OR MATERIALLY FROM THE ANTICIPATED RESULTS OR OTHER
    EXPECTATIONS IN THE PARTNERSHIP'S FORWARD LOOKING STATEMENTS.

    	  




    12/02/2012                                          PPM                                              Page	  |	  9	  
Case 9:16-cv-81871-KAM Document 338-7 Entered on FLSD Docket 10/15/2018 Page 10 of
                                      45
   Palm House Hotel, LLLP                                                                                                        Strictly Confidential



                                                   Statement to EB5 Investors
         1) The Project will be located in Florida, within one or more Targeted Employment Areas (TEAs).
            Therefore, pursuant to EB-5 guidelines, EB-5 Investors must invest a minimum amount of
            $500,000.00.

         2) The management and staffing projections for the Project show that the Project will create
            sufficient new direct and indirect jobs to support the number of investors sought. Please refer to
            the attached business plan and economic analysis for further information.

         3) EB-5 guidelines require the investment to be at risk. Investors should consult their own counsel
            and/or independent advisor for recommendations about this investment.

                                                                  ----------------------------

   IF YOU LIVE OUTSIDE THE UNITED STATES, IT IS YOUR RESPONSIBILITY TO FULLY OBSERVE
   THE LAWS OF ANY RELEVANT TERRITORY OR JURISDICTION OUTSIDE THE UNITED STATES
   CONNECTED WITH ANY PURCHASE OF UNITS, INCLUDING OBTAINING REQUIRED
   GOVERNMENTAL OR OTHER CONSENTS OR OBSERVING ANY OTHER REQUIRED LEGAL
   FORMALITIES IN RELATION TO THE PARTNERSHIP.

                                       EB-5 VISA: CASE PROCESSING PROCEDURES

   For	  applicants	  outside	  the	  United	  States:	  
          •	   The	  applicant	  first	  makes	  a	  qualifying	  investment	  
          •	   The	  applicant	  files	  a	  Form	  I-­‐526	  petition	  (and	  supporting	  documents)	  with	  USCIS.	  
          •	   The	  U.S.	  Department	  of	  State’s	  National	  Visa	  Center	  processes	  the	  EB-­‐5	  immigrant	  visa	  through	  
                the	  local	  U.S.	  consular	  post	  with	  jurisdiction	  over	  the	  place	  of	  residence.	  
          •	   The	  applicant	  uses	  the	  EB-­‐5	  immigrant	  visa	  to	  enter	  the	  United	  States,	  which	  commences	  the	  
                two-­‐year	  conditional	  lawful	  permanent	  resident	  status.	  
          •	   Approximately	  21	  months	  later,	  the	  applicant	  must	  file	  a	  Form	  I-­‐829	  to	  remove	  the	  conditional	  
                status.	  
          •	   The	  applicant	  must	  provide	  supporting	  documents	  to	  establish	  that	  they	  have	  satisfied	  all	  EB-­‐5	  
                qualifying	  conditions.	  
          •	   Upon	  approval,	  a	  new	  ten-­‐year	  unconditional	  green	  card	  is	  issued.	  	  
   For	  applicants	  having	  lawful	  non-­‐immigrant	  status	  within	  USA	  and	  staying	  in	  USA:	  
          •	   The	  applicant	  first	  makes	  a	  qualifying	  investment	  
          •	   The	  applicant	  files	  a	  Form	  I-­‐526	  petition	  (and	  supporting	  documents)	  with	  USCIS.	  
          •	   On	  approval	  of	  Form	  I-­‐526,	  the	  applicant	  files	  a	  Form	  I-­‐485	  (Application	  to	  Register	  Permanent	  
                Residence	  or	  Adjust	  Status).	  
          •	   Upon	  approval	  of	  the	  Form	  I-­‐485,	  the	  applicant	  is	  granted	  a	  conditional	  lawful	  permanent	  
                resident	  status,	  which	  is	  valid	  for	  two	  years.	  
          •	   Approximately	  21	  months	  later,	  the	  applicant	  must	  file	  a	  Form	  I-­‐829	  to	  remove	  the	  conditional	  
                status.	  
          •	   The	  applicant	  must	  provide	  supporting	  documents	  to	  establish	  that	  they	  have	  satisfied	  all	  EB-­‐5	  
                qualifying	  conditions.	  
          •	   Upon	  approval,	  a	  new	  ten-­‐year	  unconditional	  green	  card	  is	  issued.	  	  



   12/02/2012                                                                 PPM                                                                   Page	  |	  10	  
Case 9:16-cv-81871-KAM Document 338-7 Entered on FLSD Docket 10/15/2018 Page 11 of
                                      45
   Palm House Hotel, LLLP                                         Strictly Confidential


   	  
                                PATRIOT ACT RIDER
   EACH POTENTIAL INVESTOR HEREBY REPRESENTS AND WARRANTS THAT IT: (I) IS NOT, NOR
   IS IT ACTING AS AN AGENT, REPRESENTATIVE, INTERMEDIARY OR NOMINEE FOR, A
   PERSON IDENTIFIED ON THE LIST OF BLOCKED PERSONS MAINTAINED BY THE OFFICE OF
   FOREIGN ASSETS CONTROL, U.S. DEPARTMENT OF TREASURY; AND (II) HAS COMPLIED
   WITH ALL   APPLICABLE  U.S.  LAWS, REGULATIONS, DIRECTIVES,  AND      EXECUTIVE
   ORDERS RELATING TO ANTI-MONEY LAUNDERING , INCLUDING BUT NOT LIMITED TO THE
   FOLLOWING LAWS: (1) THE UNITING AND STRENGTHENING AMERICA BY PROVIDING
   APPROPRIATE TOOLS REQUIRED TO INTERCEPT AND OBSTRUCT TERRORISM ACT OF 2001,
   PUBLIC LAW 107-56, AND (2) EXECUTIVE ORDER 13224 (BLOCKING PROPERTY AND
   PROHIBITING TRANSACTIONS WITH PERSONS WHO COMMIT, THREATEN TO COMMIT, OR
   SUPPORT TERRORISM) OF SEPTEMBER 23, 2001.

   	  




   12/02/2012                           PPM                                   Page	  |	  11	  
Case 9:16-cv-81871-KAM Document 338-7 Entered on FLSD Docket 10/15/2018 Page 12 of
                                      45
   Palm House Hotel, LLLP                                                                    Strictly Confidential



                                        Summary of the Business
   	  

   The Partnership offers its Investors projected returns with yearly distributions.

          1. The General Partner of the Partnership is South Atlantic Regional Center, LLC (“General
             Partner”). The Managers of the General Partner have a successful history of commercial
             development, construction, retail, and management experience.

          2. Timeline for acquisition of funding is anticipated for early 2013. Construction has commenced
             using bridge financing, and EB-5 funding is required to complete remodeling work on the facility.

          3. The Partnership anticipates that the Project will be open for business by the end of 2014.

          4. Anticipated project costs will be $91,000,000. See “Use of Proceeds.”

          5. The Project shall provide substantial benefits to the regional economy that exceeds the strict
             USCIS requirements for job creation that will allow a foreign Investor to qualify for an EB-5
             Immigration Visa.

          6. The Offering provides the Investors with a projected annual dividend.




   SUMMARY OF PARTNERSHIP AND HOTEL PROJECT
   The Hotel Project will seek to accomplish the following:

          1. The Partnership will loan funds to the Borrower, with such funds derived from either: (i) foreign
             Investors through the EB-5 program; or (ii) U.S. Investors. The Borrower will develop and build
             the Project (please review the Business Plan Summary herein for more details).

          2. The Project will serve the greater Florida primary market area (Palm Beach County) by seeking to
             create jobs and increase U.S. exports by developing a high-end resort hotel.

          3. A more detailed description of the Project is included in the full business plan.

          4. The Partnership, through investment in the Project, offers the foreign and U.S. investor excellent
             projected returns with yearly cash distributions. The Investors shall collectively own 99% of the
             Partnership, and the General Partner shall own 1% of the Partnership.

          5. The Partnership is projecting a five (5) year ROI based upon: a one-quarter of one percent
             (0.25%) preferred non-cumulative annual dividend. These ROI calculations show an annualized
             rate of return of 0.25%, with an overall ROI of 1.25%. Please review the Return on Investment
             section in the full business plan for details of the anticipated distributions.

          6. Projected dividends and net profits will be distributed to the Investors not less frequently than
             annually.

          7. As determined by the General Partner of the Partnership, in its sole discretion, between the end
             of the fifth year and seventh year of the operation of the Project, the Partnership will either: (i)
             market the Project for sale, and the pro rata share of the profits realized from the sale (if any) will



   12/02/2012                                             PPM                                             Page	  |	  12	  
Case 9:16-cv-81871-KAM Document 338-7 Entered on FLSD Docket 10/15/2018 Page 13 of
                                      45
   Palm House Hotel, LLLP                                                                  Strictly Confidential


             be distributed to the Partners of the Partnership (including the Investors up to the amount of their
             then-current investment); or (ii) the General Partner or Partnership may repurchase the interests
             of each EB-5 Investor for an amount equal to the net capital invested by each EB-5 Investor, if
             the General Partner has sufficient funds to do so.

          8. Upon sale of all of the assets of the Partnership and/or liquidation of the Partnership, the net
             proceeds (after normal and customary costs of sale) shall be distributed as follows: (i) the
             Investors shall each receive a pro rata share of the net proceeds, up to a maximum of the net
             sums invested by each of them in the Partnership; (ii) to the extent there are excess proceeds,
             such proceeds shall be distributed to the General Partner.

   	  

   	                                 	  




   12/02/2012                                           PPM                                            Page	  |	  13	  
Case 9:16-cv-81871-KAM Document 338-7 Entered on FLSD Docket 10/15/2018 Page 14 of
                                      45
   Palm House Hotel, LLLP                                                                 Strictly Confidential



                                    THE OFFERING TERM SHEET
   	  

           This summary of certain provisions of this Memorandum is intended only for convenient
   reference. It is not intended to be complete and is qualified in its entirety by the more detailed information
   contained elsewhere in this Memorandum and in the Exhibits hereto. The full text of this Memorandum,
   and the Exhibits, should be read in detail and understood by each potential Investor. The term “Investor”
   shall mean persons or entities receiving this Memorandum.



   THE PARTNERSHIP:	                              The Partnership is a Florida Limited Liability Limited
                                                   Partnership. Its principal office is located at: 197 S.
                                                   Federal Highway, Suite 200, Boca Raton, FL 33432;
                                                   Telephone: (561) 282-6102. The Partnership is offering for
                                                   sale Units of limited partnership interests to Accredited
                                                   Investors pursuant to the EB-5 Program.


   SECURITIES:                                     Units of limited partnership interests in the Partnership
                                                   shall be issued to Investors in this Offering, with one (1)
                                                   Unit issued for each $500,000 investment. The Offering
                                                   hereunder is 79 Units.

   THE GENERAL PARTNER:                            South Atlantic Regional Center, LLC is the general partner
                                                   of the Partnership. The initial Managers of the General
                                                   Partner and summary background information regarding
                                                   the Managers of the General Partner appears in the
                                                   section entitled “Management Team.”

                                                   The General Partner shall provide overall management
                                                   and supervision of the Partnership.

   BORROWER:                                       Palm House, LLC (“Borrower”) is a Delaware limited
                                                   liability company. Borrower seeks financing from the
                                                   Partnership in order to operate a business involving the
                                                   renovation and development of a high-end resort hotel.
                                                   See “Use of Proceeds” below.

   EB-5 REGIONAL CENTER SPONSORSHIP:               The Project is sponsored by South Atlantic Regional
                                                   Center (SARC) (the “Regional Center”), a Florida limited
                                                   liability company. The Regional Center has been approved
                                                   by the U.S. Citizenship and Immigration Services
                                                   (“USCIS”) to serve as an approved regional center under
                                                   the EB-5 Immigrant Investor Pilot Program to establish and
                                                   solicit investment from foreign investors in U.S. businesses
                                                   for the purposes of creating U.S. jobs.

   COMPOSITION OF PARTNERSHIP:                     The Partnership will be composed of: (i) the General
                                                   Partner, which will own a 1% interest in the Partnership
                                                   and (ii) Limited Partners, which will collectively own a 99%
                                                   interest in the Partnership.




   12/02/2012                                          PPM                                             Page	  |	  14	  
Case 9:16-cv-81871-KAM Document 338-7 Entered on FLSD Docket 10/15/2018 Page 15 of
                                      45
   Palm House Hotel, LLLP                                                  Strictly Confidential


   UNITS OFFERED:                   One (1) Limited Partnership Unit (i.e. 1%) will be owned by
                                    affiliates of the individuals or Persons who are the
                                    Managers of the General Partner (“Promoter Limited
                                    Partnership Units”), and 79 Limited Partnership Units (i.e.
                                    99%) (all rounded to the nearest one percent (1%)) will be
                                    offered to Investors.

                                    The Partnership is offering for sale up to 79 Limited
                                    Partnership Units, for a total offering of $39,500,000.
                                    Payment for Units of the Partnership must be paid in cash,
                                    upon subscription.

   MINIMUM INVESTMENT:	            $500,000.00, for one (1) Unit.

   USE OF PROCEEDS:                 The Partnership will loan ("Loan") the proceeds of this
                                    Offering to the Borrower to partially finance the acquisition,
                                    development, and operation of the Project. The
                                    Partnership will make the Loan to Borrower on the terms
                                    set forth in the Loan Documents attached hereto. See
                                    Capital Requirements and Estimated Use of Proceeds and
                                    Summary of Loan Terms below.

   TERMS OF THE OFFERING:           All subscription funds received from Investors will be paid
                                    to a special escrow account (“Escrow Account”)
                                    maintained by a reputable bank (“Escrow Bank”) under the
                                    control of the bank or another entity (“Escrow Agent”) as
                                    defined in the Escrow Agreement. The Escrow Agent may
                                    invest the subscription funds in investment grade debt
                                    instruments of the United States government. All interest
                                    earned on the Escrow Account will be the property of the
                                    Partnership unless the Offering is unsuccessful, in which
                                    event each potential Investor will receive its pro rata share
                                    of the income earned, less administrative and other similar
                                    costs.

                                    To maintain complete security in the payment process for
                                    the investor and the partnership, subscription funds will be
                                    wired into the Escrow Bank and held in Escrow under the
                                    terms set forth in the Escrow Agreement. Separately, the
                                    $40,000 administration fee is also wired to the Escrow
                                    Bank. The Escrow Account will be released to the
                                    Partnership at such time as (a) the Investor’s I-526
                                    application is approved by the USCIS, or (b) as defined in
                                    the Escrow Agreement. In the event that a subscription is
                                    not accepted, the subscription funds paid by such potential
                                    Investor, together with interest earned thereon, if any, shall
                                    be promptly returned to the potential Investor.

   TERM PERIOD:                     The term of the existence of the Partnership will be as set
                                    forth in the Partnership Agreement.

   DISTRIBUTIONS / DIVIDENDS:       The General Partner will determine, in its sole discretion,
                                    the amount, timing (not less than annually) and form of
                                    distributions by the Partnership, if any.

                                    The Partnership may not make any distributions: (1) In



   12/02/2012                          PPM                                              Page	  |	  15	  
Case 9:16-cv-81871-KAM Document 338-7 Entered on FLSD Docket 10/15/2018 Page 16 of
                                      45
   Palm House Hotel, LLLP                                                   Strictly Confidential


                                    violation of the Partnership Agreement; (2) If after the
                                    distribution: (a) It would not be able to pay its debts as they
                                    become due in the ordinary course of it’s activities; or (b)
                                    Its total assets would be less than the sum of its total
                                    liabilities plus the amount that would be needed, if it was
                                    dissolved, wound up and terminated at the time of the
                                    distribution to satisfy the preferential rights upon
                                    dissolution, winding up and termination of partners whose
                                    preferential rights are superior to those of persons
                                    receiving the distribution.

                                    The Partnership may base a determination that a
                                    distribution is not prohibited under subsection (2) on
                                    financial statements prepared on the basis of accounting
                                    practices and principles that are reasonable in the
                                    circumstances or on a fair valuation or other method that is
                                    reasonable in the circumstances.

                                    Distributions of funds from operations of the Partnership
                                    shall be made in the following order of priority:

                                    1. To the EB-5 Investors until the annual distributions to
                                    those Investors equals one-quarter of one percent (0.25%)
                                    of the capital invested by each EB-5 Investor (“EB-5
                                    Preferred Return”).

                                    2. The balance to the General Partner.

                                    It is the intention of the Partnership to refinance the project
                                    after the fifth year of operations. In such event, the
                                    Partnership and/or the General Partner or their designees
                                    may repurchase the interests of each EB-5 Investor for an
                                    amount equal to the net capital invested by each EB-5
                                    Investor, if they have sufficient funds to do so.

                                    The rules and regulations governing the EB-5 Pilot
                                    Program prohibit the return of an EB-5 Investor’s
                                    investment prior to the approval of the Investor’s I-829
                                    petition. See “EB-5 Immigration Disclosures and Risk
                                    Factors” and “Risk Factors.”

   RESTRICTIONS ON RESALE:          The Investor(s) who purchase any Units pursuant to this
                                    Offering will be restricted from selling, transferring,
                                    pledging or otherwise disposing of any Units due to
                                    restrictions under securities laws and the Partnership
                                    Agreement.

   HOW TO INVEST:                   Each Investor must execute and deliver the Subscription
                                    Agreement attached hereto.

   WHO MAY INVEST:                  The Units of the Partnership are being offered pursuant to
                                    this Memorandum solely to persons who are "accredited
                                    investors" as defined in Regulation D promulgated under
                                    the Act. See the Accredited Investor Suitability
                                    Questionnaire attached hereto.




   12/02/2012                          PPM                                               Page	  |	  16	  
Case 9:16-cv-81871-KAM Document 338-7 Entered on FLSD Docket 10/15/2018 Page 17 of
                                      45
   Palm House Hotel, LLLP                                                 Strictly Confidential


   INVESTOR SUITABILITY:            This Offering will be made pursuant to exemptions from
                                    registration provided by Section 4(2) of the Act, Regulation
                                    D promulgated thereunder, and exemptions available
                                    under applicable state securities laws and regulations.
                                    Persons desiring to invest in the Partnership will be
                                    required to make certain representations and warranties
                                    regarding their financial condition in the Subscription
                                    Agreement attached hereto. Such representations include,
                                    but are not limited to, certification that the Investor is an
                                    accredited Investor under SEC regulations. The
                                    Partnership reserves the right to reject any Subscription in
                                    whole, or in part, in its sole discretion. See “Suitability
                                    Standards.”

                                    THE   SUBSCRIPTION   AGREEMENT    INCLUDES
                                    CERTAIN REPRESENTATIONS AND WARRANTIES OF
                                    THE INVESTOR ON WHICH THE PARTNERSHIP WILL
                                    RELY IN DETERMINING WHETHER TO ACCEPT THE
                                    SUBSCRIPTION. PROSPECTIVE INVESTORS ARE
                                    URGED TO READ THE SUBSCRIPTION AGREEMENT
                                    CAREFULLY AND, TO THE EXTENT THEY DEEM
                                    APPROPRIATE, TO DISCUSS THE SUBSCRIPTION
                                    AGREEMENT, THIS MEMORANDUM AND THEIR
                                    PROPOSED INVESTMENT IN THE UNITS WITH THEIR
                                    LEGAL OR OTHER ADVISORS.

   ADMINISTRATIVE FEES:             EB-5 participants will be required to pay a $40,000
                                    administrative fee. Any other administrative or other fees
                                    paid to any party in connection with the sale of Units
                                    pursuant to this Offering shall not be paid out of the
                                    proceeds of Capital Contributions of EB-5 participants.
                                    This administrative fee is in addition to any fees paid by
                                    Investors for the preparation of USCIS applications, forms,
                                    or paperwork.

   RISK FACTORS:                    The Units offered hereby involve a high degree of risk. See
                                    "Risk Factors" set forth in the Memorandum.

   TAX RISKS:                       Investment in the Partnership involves substantial tax
                                    risks. Although the primary motive of Investors should be
                                    for current income and/or long-term appreciation, state and
                                    federal legislatures and tax authorities may alter and
                                    change the permissible deductions that may be taken with
                                    respect to the Project and its income, and may change the
                                    tax rates to less favorable rates. In addition, the state and
                                    federal tax authorities may be more likely to audit
                                    taxpayers with higher incomes or partnership income or
                                    loss. Since Investors generally fall into this category, the
                                    Partnership also has an increased risk of being audited.
                                    Such an examination could result in adjustments to items
                                    that are related to the Partnership. Investors and/or the
                                    Partnership may incur legal or other professional expenses
                                    in connection with such audit or the adjustments resulting
                                    from such audit. The Partnership has not obtained a legal
                                    opinion or ruling from any tax authority regarding any tax
                                    aspects of the Project, the Partnership or its business. The



   12/02/2012                          PPM                                             Page	  |	  17	  
Case 9:16-cv-81871-KAM Document 338-7 Entered on FLSD Docket 10/15/2018 Page 18 of
                                      45
   Palm House Hotel, LLLP                                                 Strictly Confidential


                                    tax risks include, without limitation, the following: (i)
                                    Changes in federal income tax laws; (ii) Partnership status;
                                    (iii) Taxable income in excess of distributions; (iv)
                                    Allocation of tax items among Limited Partners; (v)
                                    Allocation of purchase price; (vi) Partnership termination;
                                    (vii) At risk limitations; (viii) Risk of audit; (ix) Profit
                                    objective; and (x) Limitations on passive losses. This tax
                                    discussion is not tax advice to Investors. Each Investor is
                                    advised to consult with his or her own tax advisor
                                    regarding the tax consequences of investing in the
                                    Partnership. See “Risk Factors” below.

   RESIDENCY RISKS:                 Neither the Partnership nor the General Partner
                                    guarantees that any EB-5 participant will be granted
                                    conditional or permanent residency in the United States as
                                    a result of their purchase of Units of the Partnership. Each
                                    Investor must evaluate and accept the risk that he/she
                                    may not be granted residency in the United States after
                                    making their capital contribution and being admitted as a
                                    Limited Partner of the Partnership.

   SUBSCRIPTIONS:                   Investors who wish to subscribe for the Units may do so by
                                    executing the Subscription Agreement attached hereto and
                                    delivering the completed materials and payment for the
                                    Units to the Partnership. A subscription may not be
                                    considered for acceptance unless it is completely filled out
                                    and properly executed and is accompanied by payment in
                                    full for the Units which are being purchased.
                                    Subscriptions accompanied by payment in the form of
                                    a personal check, if accepted, will be so accepted
                                    conditioned upon and subject to clearance of the
                                    check and the Units will not be delivered until the
                                    check clears. Funds accompanying any subscription not
                                    accepted by the Partnership will be promptly returned to
                                    the Investor without interest thereon or deduction
                                    therefrom.

   AVAILABILITY OF FUNDS:           All proceeds from the sale of Units once the escrow
                                    conditions have been satisfied will be delivered directly to
                                    the Partnership and be available for use by the Partnership
                                    for Partnership purposes, at its discretion.

   RESALE OF UNITS:                 There is no market for the Units. It is not anticipated or
                                    intended that one will develop. This is a non-liquid
                                    investment. (See “Risk Factors” — there is no market for
                                    the Partnership’s Units.) Further, there are substantial
                                    restrictions on private and/or public resale.

   REPORTS TO LIMITED PARTNER:      The Partnership will furnish financial statements to Limited
                                    Partners annually.

   	  




   12/02/2012                          PPM                                             Page	  |	  18	  
Case 9:16-cv-81871-KAM Document 338-7 Entered on FLSD Docket 10/15/2018 Page 19 of
                                      45
   Palm House Hotel, LLLP                                                                   Strictly Confidential



                                   Investor Suitability Standards
   INVESTMENT IN THE UNITS OF Palm House Hotel, LLLP INVOLVES A HIGH DEGREE OF RISK AND
   IS SUITABLE ONLY FOR THOSE INVESTORS WHO HAVE SUBSTANTIAL FINANCIAL RESOURCES
   IN RELATION TO THEIR INVESTMENT AND WHO UNDERSTAND THE PARTICULAR RISK
   FACTORS OF THIS INVESTMENT. IN ADDITION, INVESTMENT IN THE UNITS IS SUITABLE ONLY
   FOR AN INVESTOR WHO DOES NOT NEED LIQUIDITY IN THE INVESTMENT AND IS WILLING TO
   ACCEPT RESTRICTIONS ON THE TRANSFER OF THE UNITS.

   No Registration or Secondary Market
   The Units have not been registered under the Act but are being offered and sold in reliance upon
   exemptions from registration contained in Sections 4(2) and 4(6) of the Act as interpreted by the
   Securities and Exchange Commission (the “Commission”) and in Rule 506 of Regulation D promulgated
   thereunder (“Regulation D”). See “STATUS OF UNITS UNDER SECURITIES LAWS; RESTRICTED
   UNITS”.

   There will be no secondary market for the Units subsequent to this Offering. See “RISK FACTORS”. For
   the foregoing and other reasons, a purchase of Units is suitable only for Investors of substantial net worth
   who (I) are willing to purchase a high risk investment, (ii) can afford to hold their Units for an indefinite
   period and do not anticipate that they will be required to sell their Units in the foreseeable future, and (iii)
   have sufficient net worth to sustain a total loss of their investment in the Partnership in the event that such
   loss should occur.

   Investor Suitability

   Subject to the right of the Partnership to sell Units to Accredited Investors, Units will be sold only to those
   Investors who submit an Offeree Questionnaire in the form attached hereto establishing to the satisfaction
   of the Partnership that:

   1.      The Investor is an "Accredited Investor," as defined as follows:

                 (i)      a natural person who, either individually or jointly with his/or her spouse, has a
                          minimum net worth of $1,000,000 (net worth shall be determined exclusive of
                          primary residence), or who had an individual income in excess of $200,000 in each
                          of the two most recent years or joint income with that person’s spouse in excess of
                          $300,000 in each of those years and has a reasonable expectation of reaching the
                          same income level in the current year.

                 (ii)     any other Accredited Investor, as defined by Regulation D or the SEC.

   2.       The Accredited Investor has such knowledge and experience in financial and business matters
   that he/she/it is able to evaluate the merits and risks of an investment in the Units.

   3.        The Accredited Investor has the financial ability to bear the economic risk of an investment in the
   Units, adequate means of providing for his current needs and personal contingencies, and no need for
   liquidity in an investment in the Units.

   4.       The Accredited Investor is acquiring the Units for his own account for investment and not with a
   view to resale or distribution.




   12/02/2012                                           PPM                                              Page	  |	  19	  
Case 9:16-cv-81871-KAM Document 338-7 Entered on FLSD Docket 10/15/2018 Page 20 of
                                      45
   Palm House Hotel, LLLP                                                                  Strictly Confidential


   Investor Suitability (Regulation S)

   The Company’s Units will also only be offered to those investors who are not a “U.S. person” as defined
   by Rule 902(k) under Regulation S, which include:

       (i) Any natural person resident in the United States;

       (ii) Any partnership or corporation organized or incorporated under the laws of the United States;

       (iii) Any estate of which any executor or administrator is a U.S. person;

       (iv) Any trust of which any trustee is a U.S. person;

       (v) Any agency or branch of a foreign entity located in the United States;

       (vi) Any non-discretionary account or similar account (other than an estate or trust) held by a dealer
            or other fiduciary for the benefit or account of a U.S. person;

       (vii) Any discretionary account or similar account (other than an estate or trust) held by a dealer or
             other fiduciary organized, incorporated, or (if an individual) resident in the United States; and

       (viii) Any partnership or corporation if:

           (A) Organized or incorporated under the laws of any foreign jurisdiction; and

           (B) Formed by a U.S. person principally for the purpose of investing in securities not registered
               under the Act, unless it is organized or incorporated, and owned, by accredited investors (as
               defined in Rule 501(a)) who are not natural persons, estates or trusts.

   Please study the terms of the Subscription Agreement, this Memorandum and all related documents
   carefully before you decide to subscribe for Units.

   The Partnership will review all subscription documents and will not accept subscriptions from any person
   or entity who does not represent that he/it complies with the applicable standards specified above.




   12/02/2012                                          PPM                                             Page	  |	  20	  
Case 9:16-cv-81871-KAM Document 338-7 Entered on FLSD Docket 10/15/2018 Page 21 of
                                      45
   Palm House Hotel, LLLP                                                                 Strictly Confidential


   PROSPECTIVE INVESTORS ARE NOT TO CONSTRUE THE CONTENTS OF THIS MEMORANDUM
   OR ANY OTHER COMMUNICATIONS FROM THE PARTNERSHIP OR ANY OF ITS MANAGERS,
   EMPLOYEES, ACCOUNTANTS OR LEGAL COUNSEL AS LEGAL OR TAX ADVICE. EACH
   INVESTOR SHOULD CONSULT HIS OR HER OWN COUNSEL AND ACCOUNTANT AS TO LEGAL
   AND TAX MATTERS AND RELATED MATTERS CONCERNING HIS OR HER INVESTMENT.

   The Partnership reserves the right to reject the subscription of any prospective Investor at any time prior
   to acceptance and to refund, without interest thereon and without any deduction there from, any funds
   paid to the Partnership by such prospective Investor.

   STATUS OF UNITS UNDER SECURITIES LAWS; RESTRICTED UNITS
   Investors will have no right to require registration of the Units comprising their Units under the 1933 Act or
   any state securities laws, and such registration is neither contemplated nor likely. In addition, the
   Partnership will not make public such information as would permit an Investor to transfer his or her Units
   pursuant to the provisions of Rule 144 promulgated under the 1933 Act.

   The Units are “restricted” as that term is defined in Rule 144 under the Act and, as a result, are subject to
   substantial restrictions upon transfer or resale. The Units may, absent registration, in the future be sold
   only in compliance with Rule 144 or other exemption from registration under the Act, the availability of
   which must be established to the satisfaction of the Partnership, unless the Units are covered by an
   effective registration statement under the Act.

   Prospective Investors will be required to represent to the Partnership that they understand that:

       a) The Units have not been registered under the Act or under the securities laws of any state. They
          will not be able to sell or transfer any of the Units unless they are registered or sold pursuant to
          an exemption from registration under the Act and under applicable state securities laws, the
          availability of which exemptions may never occur and, if they do, are to be established to the
          satisfaction of the Partnership;

       b) Neither the Partnership nor any affiliate has made any representation concerning future
          registration of the Units, except for compliance with an exemption from registration;

       c) Since the Units cannot be readily sold, Investors must be prepared to bear the economic risk of
          the investment indefinitely;




   12/02/2012                                          PPM                                             Page	  |	  21	  
Case 9:16-cv-81871-KAM Document 338-7 Entered on FLSD Docket 10/15/2018 Page 22 of
                                      45
   Palm House Hotel, LLLP                                                              Strictly Confidential



                                           Use of Proceeds
   The net proceeds to be received by the Partnership from the sale of the Units offered hereby, after
   deducting the anticipated expenses of the Offering, are estimated to be $39,500,000.00, assuming the
   maximum sale of the Units offered hereby, of which there can be no assurance.

   The amounts actually expended for each purpose may vary significantly depending upon a number of
   factors. The Partnership reserves the right to reallocate the proceeds of this Offering in response to a
   variety of factors and related contingencies.

   ESTIMATED USE OF NET PROCEEDS
   Although the Partnership has broad discretion to adjust the application and allocation of the net proceeds
   of this Offering in order to address changed circumstances and opportunities, the Partnership intends to
   loan the proceeds of this Offering to Borrower for the uses described in this Offering Memorandum.

   In order to achieve its objectives as described herein, the Borrower seeks financing to operate a business
   involving the renovation and development of a high-end resort hotel.

   As further described in the Summary of Loan Terms below, Borrower is required to create 10 new full-
   time direct, indirect, and induced jobs for each $500,000 advanced under the Loan within two and one
   half years of the First Advance.




   12/02/2012                                        PPM                                            Page	  |	  22	  
Case 9:16-cv-81871-KAM Document 338-7 Entered on FLSD Docket 10/15/2018 Page 23 of
                                      45
   Palm House Hotel, LLLP                                                                     Strictly Confidential



                                          Return on Investment
   The Partnership has prepared the following projections based upon projected revenue and the return on
   investment which may be paid to an EB-5 Investor (“ROI”).

   For illustration purposes, the following table shows the ROI for an EB-5 Investor based upon a
   $500,000.00 investment.

   The ROI projections concerning the estimated operating results of the Partnership have been prepared by
   the management of the General Partner. These projections are based on certain assumptions which may,
   or may not, prove to be inaccurate and which are subject to future conditions that may be beyond the
   control of the Partnership, such as the general industry and market conditions. The Partnership may
   experience unanticipated costs or lower revenues than forecast. There is no assurance that the results
   which are illustrated in the ROI projections will, in fact, be realized by the Partnership.



                                                    ASSUMPTIONS

                              Total Initial Investment                       $500,000.00

                              Annual Preferred Dividend to EB-5                    0.25%
                              Investor

                              Equity of EB-5 Investor                              1.25%



   The Partnership is projecting a five (5) year ROI based upon: (i) a one-quarter of one percent (0.25%)
   preferred dividend for the first five years; (ii) annual distributions of cash flow from operations; and (iii) the
   distribution to be paid to the EB-5 Investor upon the refinancing of the Project at the end of the fifth (5th)
   year of operations of the Project.

   The projected ROI of an EB-5 Investor is as follows:

       (i)      0.25% annual return. Each Investor will be entitled to receive a 0.25%, non-cumulative,
                annual preferred distribution based on their initial investment of $500,000.00. The preferred
                return shall be paid prior to calculating and making any additional distributions and/or
                dividends to the other Investors and/or Partners. The annual preferred dividend to be paid to
                all of the Investors (based upon a total investment of $39,500,000.00) is $21,250 per year or
                $1,250 per Investor per year. The non-cumulative preferred return will begin to accrue on the
                first day that the Project is open for business to the public and will be paid annually until the
                assets of the Partnership are sold. The total projected preferred return for an EB-5 Investor
                making a $500,000.00 investment is $6,250.

       (ii)     Bonus Distribution. Each Investor shall have the opportunity to participate in the profitability
                of the commercial enterprise funded by this Offering. Should Palm House, LLC (the
                “Borrower”) achieve certain performance goals, Investors shall receive bonus distributions.
                Specifically, (a) if the Project is commercially successful enough that Palm House, LLC is
                able to sell the Project for $110,000,000 or more before repayment of Investor contributions,
                then Investors shall be entitled to an additional bonus distribution totaling 5% of the amount
                invested, or (b) if the Project is commercially successful enough that Palm House, LLC is
                able to sell the Project for $130,000,000 or more before repayment of Investor contributions,
                then Investors shall be entitled to an additional bonus distribution totaling 10% of the amount
                invested.




   12/02/2012                                            PPM                                               Page	  |	  23	  
Case 9:16-cv-81871-KAM Document 338-7 Entered on FLSD Docket 10/15/2018 Page 24 of
                                      45
   Palm House Hotel, LLLP                                                                  Strictly Confidential


       (iii)    Bonus Benefits. In addition to the distributions discussed herein, Investors shall additionally
                be entitled to certain benefits related to the Project. Once the hotel is operational, and subject
                to availability, Investors will be entitled to receive a complimentary one week hotel stay each
                year during the term of the investment. This hotel stay benefit accrues only to each Investor,
                and is not transferrable. As an additional bonus benefit, once the hotel’s membership club is
                operational, Investors shall be entitled to join that membership club, and shall receive a
                discount of 50% off the normal price of membership. This benefit is subject to the terms of the
                Membership Club Rules. Exercise of these bonus benefits is at each Investor’s option.

       (iv)     Annual Distribution. After the payment of the annual preferred return to the EB-5 Investors,
                the net cash flow from operations will be distributed to the General Partner.

       (v)      Distribution upon Sale or Liquidation. It is contemplated that the Project will be refinanced
                after the fifth year of operations, and Units repurchased from Limited Partners at that time.

                Upon sale of all of the assets of the Partnership and/or liquidation of the Partnership, the net
                proceeds (after normal and customary costs of sale) shall be distributed as follows: (i) the
                Investors shall each receive a pro rata share of the net proceeds, up to a maximum of the net
                sums invested by each of them in the Partnership; (ii) to the extent there are excess
                proceeds, such proceeds shall be distributed to the General Partner.

                The General Partner shall own 1% of the Partnership. The Investors shall collectively own
                99% of the Partnership (rounded to the nearest one percent).


   The following total ROI is based on an EB-5 investment of $500,000.00 and is in addition to the potential
   return of the $500,000.00 initial investment.




                                                   Individual ROI

                              0.25% preferred non-cumulative                    $6,250
                              annual dividend


                              Annual Additional Distributions                         -

                              Property Sale                                           -

                              TOTAL ROI                                         $6,250




   The total ROI is based on a 0.25% preferred non-cumulative annual dividend. These ROI calculations
   show an annualized rate of return of 0.25%, with an overall ROI of 1.25%.

   ROI DISCLOSURES
   Profits of the Borrower, if any, will be used first to pay operating expenses and service debts and
   obligations of the Borrower. Any remaining profits will be used to establish reserves required by law, in
   addition to those deemed necessary by the General Partner in its sole discretion, for maintenance, capital
   improvements, and structural repairs to the Project. Any remaining profits may be available for distribution
   to Partners in accordance with the LP Agreement (attached).




   12/02/2012                                            PPM                                            Page	  |	  24	  
Case 9:16-cv-81871-KAM Document 338-7 Entered on FLSD Docket 10/15/2018 Page 25 of
                                      45
   Palm House Hotel, LLLP                                                                    Strictly Confidential


   Proceeds of this Offering do not include Administrative Fees. Offering Expenses, commissions, and fees
   incurred in connection with this Offering shall be paid from the proceeds of Administrative Fees and not
   from EB-5 Capital Contributions.

   The General Partner determines in its sole discretion the amount, if any, timing and form of any
   distribution of profits by the Partnership.

   The Partnership shall not make a distribution (i) if after such distribution liabilities of the Partnership, other
   than liabilities to Partners on account of their Partnership Interests (as defined in the LP Agreement),
   exceed the fair value of the assets of the Partnership, (ii) to EB-5 Limited Partners, other than
   distributions from Available Cash Flow, prior to the fifth anniversary date of the EB-5 Limited Partner's
   admission as a Partner of the Partnership. After the fifth anniversary date of the EB-5 Limited Partner's
   admission as a Partner, the foregoing restriction shall no longer apply, to the extent such distribution is
   prohibited under the Act. See Summary of Limited Partnership Agreement below.

   The rules and regulations governing the Pilot Program prohibit the return of an EB-5 investor's investment
   prior to the approval of the Investor’s I-829 application. Accordingly, it is possible that neither Preferred
   Returns nor return of capital will be made to any EB-5 Limited Partner of the Partnership prior to the end
   of the fifth year after the closing of this Offering or his/her investment, whichever is later. See EB-5
   Immigration Disclosures and Risk Factors above.

   An EB-5 Limited Partner's interest in the Partnership shall automatically terminate without further action
   upon repayment of his/her Capital Contribution and all accrued Preferred Returns. See LP Agreement.

   Refinance, Repayment and Extension of the Loan. The terms of the Loan require the Borrower to use
   commercially reasonable efforts to refinance and repay the Loan after the end of the fifth year from the
   First Advance (as defined in the Loan Documents) thereunder. If Borrower is unable to refinance the
   Loan, it may extend the term of the Loan for one or more additional five year terms during which it shall
   continue to make principal and interest payments to the Partnership on the balance of the Loan. See
   Summary of Loan Terms below.




   12/02/2012                                            PPM                                               Page	  |	  25	  
Case 9:16-cv-81871-KAM Document 338-7 Entered on FLSD Docket 10/15/2018 Page 26 of
                                      45
   Palm House Hotel, LLLP                                                                                                             Strictly Confidential



                                                   Management of the Partnership
   	  

   SARC MANAGEMENT

   PRINCIPAL	  

   Joseph	  J.	  Walsh	  	          	  	       South	  Atlantic	  Regional	  Center,	  LLC,	  Managing	  Member	  

   Joseph	  J.	  Walsh	  was	  born	  and	  raised	  in	  Chicago.	  Mr.	  Walsh	  has	  managed	  and	  owned	  both	  public	  and	  
   private	  corporations	  in	  the	  US.	  Canada	  and	  the	  UK.	  Mr.	  Walsh	  started	  his	  career	  in	  Marketing	  and	  
   Advertising,	  though	  he	  was	  formally	  educated	  as	  an	  Electrical	  Engineer.	  He	  founded	  and	  served	  as	  
   President	  and	  CEO	  of	  several	  startup	  computer	  and	  graphics	  firms	  that	  he	  brought	  to	  the	  public	  markets	  
   in	  the	  late	  1990s	  and	  early	  2000s.	  He	  subsequently	  managed	  several	  successful	  mergers	  of	  public	  
   companies	  and	  has	  extensive	  experience	  in	  merger	  and	  acquisition	  strategy	  and	  law.	  His	  experience	  
   extends	  not	  only	  in	  the	  technical	  realm	  but	  to	  the	  intricacies	  of	  U.S.	  Securities	  and	  Exchange	  laws.	  Mr.	  
   Walsh	  brings	  a	  wealth	  of	  knowledge	  and	  expertise	  to	  South	  Atlantic	  Regional	  Center	  with	  over	  thirty	  
   years	  of	  experience	  in	  marketing,	  development	  and	  process	  engineering.	  

   	  

   PALM HOUSE, LLC MANAGEMENT

   Robert	  V.	  Matthews	  

   Robert	  V.	  Matthews	  is	  the	  chairman	  of	  Matthews	  Ventures	  Holdings,	  LLC.	  	  

   MVH	  is	  a	  diversified	  holding	  company	  with	  interests	  in	  real	  estate,	  hotels,	  software,	  manufacturing	  and	  
   construction.	  The	  companies	  also	  provide	  funding	  for	  start	  up	  businesses,	  as	  well	  as	  the	  acquisition	  of	  
   existing	  businesses	  in	  various	  market	  segments.	  	  Founded	  in	  1982,	  the	  MVH	  companies	  are	  comprised	  of	  
   seasoned	  professionals	  with	  extensive	  experience	  in	  banking,	  hospitality,	  and	  construction.	  

   Over	  the	  past	  several	  years,	  like	  many	  U.S.	  Developers,	  Matthews’	  companies	  were	  battered	  by	  the	  
   financial	  collapse.	  	  The	  group	  has	  weathered	  the	  storm	  and	  returned	  with	  an	  organization	  that	  is	  much	  
   more	  agile	  and	  refined.	  	  The	  exposure	  has	  produced	  an	  organization	  that	  is	  well	  educated	  in	  navigating	  
   the	  distressed	  asset	  financial	  process	  and	  this	  knowledge	  has	  allowed	  us	  access	  to	  a	  substantial	  number	  
   of	  undervalued	  assets.	  	  	  

   Matthews	  Ventures	  Holdings,	  based	  in	  Palm	  Beach,	  is	  currently	  working	  on	  over	  $600	  Million	  worth	  of	  
   product	  under	  development	  ranging	  from	  condos	  to	  hotels	  both	  here	  in	  Florida	  as	  well	  as	  throughout	  
   the	  United	  States.	  	  In	  keeping	  with	  the	  goal	  of	  the	  company	  to	  develop	  one	  of	  kind	  properties	  in	  luxury	  
   destinations,	  all	  of	  the	  MVH	  products	  will	  be	  five	  star	  facilities	  upon	  completion.	  MVH	  is	  the	  principal	  of	  
   both	  HIG	  Acquisitions	  LLC,	  a	  private	  equity	  fund	  that	  is	  acquiring	  strategic	  international	  5	  star	  hospitality	  
   assets	  for	  re-­‐positioning	  and	  Matthews	  Hospitality	  Group,	  a	  consortium	  of	  luxury	  properties	  under	  
   development.	  



   12/02/2012                                                                    PPM                                                                     Page	  |	  26	  
Case 9:16-cv-81871-KAM Document 338-7 Entered on FLSD Docket 10/15/2018 Page 27 of
                                      45
   Palm House Hotel, LLLP                                                                                                              Strictly Confidential


   As	  a	  venture	  capitalist	  Matthews	  was	  named	  Entrepreneur	  of	  the	  Year	  in	  1993.	  He	  has	  controlled	  
   numerous	  companies	  over	  the	  past	  twenty	  five	  years	  including	  FMP,	  Echelon	  Engineering	  and	  
   Construction,	  Bentley	  Churchill,	  and	  Stromberg	  Software.	  He	  also	  holds	  minority	  shares	  in	  several	  other	  
   companies.	  

   	  

   Ryan	  Black	  

   Ryan	  Black	  began	  his	  career	  with	  Kriti	  Management,	  the	  U.S.	  office	  of	  the	  Vardinoyannis	  family,	  one	  of	  
   Europe’s	  wealthiest	  families	  and	  the	  largest	  industrial	  group	  in	  Eastern	  Europe.	  	  As	  Executive	  Vice	  
   President	  of	  Kriti	  Management,	  he	  over	  saw	  the	  allocation	  and	  investment	  of	  over	  200M	  in	  capital	  
   across	  multiple	  asset	  classes	  in	  the	  U.S.	  and	  South	  America.	  	  	  

   In	  2009,	  Mr.	  Black	  left	  Kriti	  to	  serve	  as	  the	  Chief	  Operating	  Officer	  of	  Jumeirah	  South	  America	  and	  to	  
   advise	  the	  Cabot	  family	  on	  their	  investments	  in	  Argentina	  and	  Brazil.	  	  He	  spent	  a	  year	  working	  for	  the	  
   group	  prior	  to	  their	  withdrawal	  from	  the	  South	  American	  market.	  

   In	  2010	  R.	  Black	  Global	  was	  formed	  to	  serve	  as	  an	  investment	  vehicle	  sourcing	  attractive	  investment	  
   opportunities	  for	  a	  variety	  of	  international	  high	  net	  worth	  families,	  funds,	  and	  corporations.	  	  	  

   In	  2012	  alone,	  R.	  Black	  Global,	  on	  behalf	  of	  clients,	  has	  closed	  3	  transactions	  totaling	  83	  million	  dollars	  
   worth	  of	  investment.	  	  Transactions	  this	  year	  to	  date	  include:	  

   •	         A	  500,000	  square	  foot	  development	  parcel	  in	  New	  York,	  NY	  

   •	         A	  portfolio	  of	  385	  improved	  lots	  in	  Reno,	  NV	  

   •	         A	  portfolio	  of	  24	  condos	  in	  Irvine,	  CA	  

   In	  addition	  to	  the	  above	  closed	  transactions,	  R.	  Black	  Global,	  through	  controlled	  entities,	  has	  in	  excess	  of	  
   25	  million	  in	  hospitality	  assets	  under	  contract	  and	  has	  a	  stalking	  horse	  offer	  in	  excess	  of	  30	  million,	  in	  
   backup	  position,	  on	  a	  large	  residential	  development	  opportunity	  outside	  of	  San	  Francisco,	  CA.	  	  	  	  

   R.	  Black	  Global	  acts	  as	  an	  investment	  sourcing	  entity	  and	  operating	  partner	  for	  assets	  acquired.	  	  With	  
   substantial	  international	  equity	  structuring	  experience,	  we	  have	  been	  able	  carve	  out	  a	  substantial	  equity	  
   allotment	  from	  multiple	  sources	  by	  advising	  and	  establishing	  tax	  effective	  investment	  structures	  for	  
   international	  investors.	  	  	  

   	  

   Eduardo	  V.	  Miranda	  

   Mr.	  Miranda	  currently	  serves	  as	  a	  Senior	  Associate	  with	  Metro	  1	  Properties	  in	  Miami,	  Florida,	  a	  
   commercial	  brokerage	  and	  real	  estate	  advisory	  services	  company.	  There,	  he	  represents	  buyers	  and	  
   sellers	  in	  commercial	  real	  estate	  transactions	  including	  hotel,	  industrial,	  multi-­‐family,	  and	  land.	  He	  also	  
   performs	  due	  diligence	  and	  financial	  feasibility	  analysis	  on	  proposed	  acquisitions	  for	  clients,	  produced	  


   12/02/2012                                                                     PPM                                                                     Page	  |	  27	  
Case 9:16-cv-81871-KAM Document 338-7 Entered on FLSD Docket 10/15/2018 Page 28 of
                                      45
   Palm House Hotel, LLLP                                                                                                                Strictly Confidential


   and	  distributed	  offering	  memoranda	  for	  property	  dispositions,	  and	  represented	  retail	  tenants	  in	  site	  
   selection	  and	  lease	  execution.	  

   Prior	  to	  that,	  Mr.	  Miranda	  served	  as	  the	  Development	  Manager	  for	  Oto	  Development,	  LLC,	  a	  hotel	  
   development	  group	  based	  in	  Fort	  Lauderdale,	  Florida.	  His	  duties	  there	  included	  directing	  the	  
   development	  efforts	  of	  Marriott,	  Hilton,	  and	  Hyatt	  branded	  select	  service	  hotels	  from	  site	  selection,	  due	  
   diligence,	  and	  acquisition,	  through	  design	  development,	  permitting,	  construction,	  FF&E	  coordination	  
   and	  hotel	  opening.	  He	  also	  negotiated	  and	  managed	  all	  contracts	  and	  purchase	  orders,	  coordinated	  
   design	  and	  construction	  teams	  during	  project	  origination	  and	  implementation,	  collaborated	  with	  brand	  
   representatives	  to	  ensure	  brand	  standards	  were	  achieved,	  and	  developed	  project	  budgets	  of	  
   approximately	  $75	  million	  for	  new	  hotels	  and	  evaluated	  feasibility	  of	  proposed	  projects.	  

   Mr.	  Miranda	  also	  served	  as	  Acquisition	  and	  Development	  Consultant	  for	  Luxury	  Development	  
   Consultants,	  Inc.,	  where	  he	  performed	  due	  diligence	  and	  financial	  feasibility	  analysis	  on	  proposed	  
   acquisitions	  and	  developments.	  Prior	  to	  that,	  he	  served	  as	  Vice	  President	  of	  Development	  at	  Boca	  
   Resorts	  Inc.	  (now	  LXR	  Luxury	  Resorts,	  an	  affiliate	  of	  The	  Blackstone	  Group),	  where	  he	  managed	  over	  
   $200	  million	  in	  development	  spending	  on	  numerous	  resort	  enhancements	  including	  the	  renovation	  of	  
   existing	  facilities	  in	  Boca,	  Fort	  Lauderdale,	  and	  Naples,	  including	  restaurants,	  bars,	  retail	  outlets,	  pools,	  
   meeting	  rooms,	  and	  guest	  rooms,	  as	  well	  as	  new	  construction	  projects	  including	  a	  golf	  clubhouse,	  luxury	  
   spa,	  and	  a	  112	  room	  guestroom	  tower	  with	  flexible	  meeting	  space	  at	  the	  Boca	  Resort,	  a	  golf	  course	  in	  
   Naples,	  and	  a	  state	  of	  the	  art	  floating	  dock	  marina	  at	  Bahia	  Mar	  in	  Fort	  Lauderdale.	  He	  also	  served	  as	  an	  
   Operations	  /	  Financial	  Analyst	  at	  The	  Breakers	  Palm	  Beach,	  Inc.,	  a	  luxury	  hotel	  on	  Palm	  Beach	  Island.	  His	  
   duties	  there	  included	  controlling	  the	  financial	  performance	  of	  the	  670-­‐acre	  Breakers	  West	  residential	  
   development	  and	  its	  country	  club	  operations.	  

   Mr.	  Miranda	  earned	  a	  Master	  of	  Science	  in	  Hotel	  and	  Food	  Service	  Management	  from	  Florida	  
   International	  University	  in	  1994.	  He	  also	  earned	  a	  Bachelor	  of	  Science	  in	  Industrial	  and	  Systems	  
   Engineering	  from	  the	  University	  of	  Florida	  in	  1992.	  The	  is	  a	  Licensed	  Real	  Estate	  Salesperson	  in	  the	  state	  
   of	  Florida.	  

   	  

   Gerry	  D.	  Matthews	  

   Mr.	  Matthews	  is	  a	  Licensed	  Real	  Estate	  Broker	  at	  Matthews	  Commercial	  Properties,	  where	  he	  has	  
   served	  for	  over	  a	  decade.	  MCP	  specializes	  in	  the	  sales	  and	  leasing	  of	  commercial,	  industrial,	  office	  and	  
   retail	  space	  throughout	  Connecticut;	  it	  has	  completed	  over	  1,000	  transactions	  since	  2001	  and	  earned	  
   the	  Co-­‐Star	  Power	  Broker	  Award	  2003-­‐2011	  top	  20	  brokerage	  firms	  in	  Ct	  /	  Westchester	  county	  N.Y.	  

   Prior	  to	  that,	  Mr.	  Matthews	  served	  as	  a	  Licensed	  Real	  Estate	  Agent	  with	  Giglio	  &	  Krasney	  Commercial	  
   Real	  Estate	  for	  6	  years,	  where	  he	  worked	  directly	  with	  clients	  to	  search,	  locate	  and	  procure	  property	  
   that	  met	  their	  requirements,	  and	  developed	  successful	  marketing	  campaigns	  for	  the	  disposition	  of	  
   clients’	  properties.	  




   12/02/2012                                                                      PPM                                                                       Page	  |	  28	  
Case 9:16-cv-81871-KAM Document 338-7 Entered on FLSD Docket 10/15/2018 Page 29 of
                                      45
   Palm House Hotel, LLLP                                                                                                     Strictly Confidential


   Before	  that,	  Mr.	  Matthews	  served	  as	  Executive	  Vice	  President	  at	  Connecticut	  Factors,	  Inc.	  for	  13	  years.	  
   There,	  he	  supervised	  and	  coordinated	  personnel	  in	  the	  renovation	  of	  commercial	  office,	  and	  industrial	  
   buildings,	  ranging	  in	  size	  from	  25,000	  to	  385,000	  square	  feet,	  as	  well	  as	  several	  condominium	  and	  multi-­‐
   family	  conversion	  projects.	  He	  also	  instituted	  maintenance	  and	  management	  programs	  for	  nine	  
   commercial	  office	  buildings	  totaling	  over	  700,000	  square	  feet	  and	  six	  condominium	  conversions	  and	  
   multi-­‐family	  projects	  totaling	  276	  units,	  and	  attained	  necessary	  materials,	  bids	  and	  proposals	  for	  
   projects.	  

   Concurrently,	  Mr.	  Matthews	  also	  served	  by	  gubernatorial	  appointment	  as	  the	  Real	  Estate	  Commissioner	  
   with	  the	  State	  of	  Connecticut	  Department	  of	  Consumer	  Protection	  from	  1997	  to	  2003.	  There,	  he	  was	  
   tasked	  to	  uphold,	  interpret	  and	  enforce	  the	  laws	  governing	  the	  Real	  Estate	  industry	  in	  Connecticut.	  His	  
   division	  had	  jurisdiction	  over	  20,000	  brokers,	  agents,	  and	  property	  managers	  licensed	  in	  the	  State	  of	  
   Connecticut.	  

   	  

   PROJECT PARTNERS

   ECONOMIC	  CONSULTANT	  

   Dr.	  Michael	  K.	  Evans	     	  	     Evans,	  Carroll	  &	  Associates,	  Inc.,	  Chairman	  

   Dr.	  Evans	  is	  the	  Chairman	  of	  Evans,	  Carroll	  &	  Associates	  (formerly	  Evans	  Economics),	  which	  has	  been	  
   providing	  economic	  forecasting	  and	  consulting	  to	  clients	  since	  1981.	  The	  firm,	  based	  in	  Boca	  Raton,	  
   Florida,	  specializes	  in	  economic	  analysis	  for	  EB-­‐5	  programs,	  economic	  impact	  studies	  of	  development	  
   projects	  and	  new	  construction,	  models	  of	  state	  and	  local	  tax	  receipts,	  impact	  of	  current	  and	  proposed	  
   government	  legislation,	  and	  construction	  of	  econometric	  models	  for	  individual	  industries	  and	  
   companies.	  As	  Chief	  Economist	  for	  the	  American	  Economics	  Group	  from	  2000	  to	  the	  present,	  Dr.	  Evans	  
   has	  also	  built	  a	  comprehensive	  state	  modeling	  system	  that	  provides	  economic	  analysis	  for	  a	  variety	  of	  
   consulting	  projects.	  Previously	  Dr.	  Evans	  was	  founder	  and	  president	  of	  Chase	  Econometric	  Associates	  
   (1970–80),	  and	  served	  as	  Clinical	  Professor	  of	  Economics	  at	  Kellogg	  Graduate	  School	  of	  Management,	  
   Northwestern	  University	  (1996–99)	  and	  Assistant	  and	  Associate	  Professor	  of	  Economics,	  Wharton	  
   School,	  University	  of	  Pennsylvania	  (1964–69).	  Dr.	  Evans	  holds	  a	  Ph.	  D.	  in	  Economics	  from	  Brown	  
   University.	  




   12/02/2012                                                               PPM                                                                  Page	  |	  29	  
Case 9:16-cv-81871-KAM Document 338-7 Entered on FLSD Docket 10/15/2018 Page 30 of
                                      45
   Palm House Hotel, LLLP                                                                 Strictly Confidential



                            Summary of the General Risk Factors
   Before investing in the Units, prospective Investors should be aware that there are risks, including those
   described below, which may affect the Partnership’s business, financial condition or results of operations.
   Prospective Investors should consider carefully these risk factors together with all of the other information
   included in this Memorandum before deciding to purchase any Units.

   An investment in the Units involves a certain degree of risk, including, but not limited to the following. For
   a more detailed description of the risks involved in an investment in the Units see RISK FACTORS below.

            • The Units are illiquid and should only be purchased if the Investor is willing to hold the Units
   for an indefinite period of time.

           • Identifying, completing, and realizing profits in the target market has from time to time been
   highly competitive, and involves a high degree of uncertainty.

           • Many of the Partnership's competitors for investments are far larger than the Partnership, may
   have greater financial resources than the Partnership, and may have management personnel with more
   experience than the Managers of the General Partner.

          • The Partnership’s business or services may fail to perform as expected, and capital
   expenditures may exceed estimates.

           • The Partnership may be forced to alter the design of, and services rendered at, the Project
   after expending resources to determine feasibility.

           • The Partnership’s revenues are subject to changes in regional economic conditions, including
   levels of employment and discretionary disposable income, consumer confidence, and may be affected
   by changes in legislation.

                                            ---------------------------------------

                     EB-5 IMMIGRATION DISCLOSURES AND RISK FACTORS
   The U.S. Congress created the employment-based fifth preference (“EB-5”) immigrant visa category in
   1990 for immigrants who invest in and manage U.S. commercial enterprises that benefit the U.S.
   economy. Each investment needs to create or save at least 10 full-time jobs for U.S. workers.

   A description of the requirements and processes of the EB-5 Program are based on information obtained
   by the Partnership from third parties who the Partnership believes are reliable. However, there can be no
   assurance that such information is accurate or current or that it includes all of the risks relating to U.S.
   immigration laws or the EB-5 Program (see below).

   Investors in this Offering who have subscribed for Units with the intention of applying for a U.S. green
   card through investment in the Partnership should be aware of certain risk factors relating to immigration
   to the United States, the EB-5 Program and its administration. An Investor who purchases Units with the
   intention of obtaining a conditional and permanent green card is encouraged, along with his or her
   advisors, to make his or her own independent review of the EB-5 Program and the various immigration
   risk factors relating to the process in obtaining a conditional and permanent residency status to determine
   if an investment in the Units is a suitable approach for him/her.

   THE PARTNERSHIP MAKES NO REPRESENTATION OR WARRANTY OF ANY KIND CONCERNING
   WHETHER AN INVESTMENT IN THE PARTNERSHIP WILL MEET THE REQUIREMENTS OF THE EB-
   5 PROGRAM OR OTHER U.S. IMMIGRATION REQUIREMENTS. NO ASSURANCES CAN BE GIVEN
   THAT AN INVESTMENT IN THE PARTNERSHIP WILL RESULT IN AN IMMIGRANT INVESTOR
   RECEIVING AN EB-5 VISA OR CONDITIONAL OR PERMANENT RESIDENT STATUS.



   12/02/2012                                            PPM                                           Page	  |	  30	  
Case 9:16-cv-81871-KAM Document 338-7 Entered on FLSD Docket 10/15/2018 Page 31 of
                                      45
   Palm House Hotel, LLLP                                                               Strictly Confidential


   RISKS RELATED TO THE EB-5 PROGRAM

   General Immigration Risks
   Congress and/or USCIS may change the law, regulations, or interpretations of the law, including the EB-5
   Program, without notice and in a manner that may be detrimental to an Investor and/or the Partnership.
   Investors who obtain conditional or permanent residence status must intend to make the United States
   their primary residence. Permanent residents who continue to live abroad risk revocation of their
   conditional or permanent residence status. The process of obtaining conditional and permanent resident
   status involves numerous factors and circumstances that are not within the control of the Partnership.
   These include an Immigrant Investor's history and quotas established by the United States government
   limiting the number of immigrant visas available to qualified individuals seeking conditional or permanent
   resident status under the EB-5 Program.

   Job Allocation Among EB-5 Foreign Investors
   The Partnership shall take such action to meet the objective of allocating to each Investor a minimum
   number of ten (10) direct and/or indirect and/or induced full-time equivalent positions for qualifying
   employees created by the Project due to the Partnership’s investment in the Project on the following
   basis: The assignment of full-time equivalent positions for qualifying employees created by the Project
   shall be allocated to members of the Partnership based on the sequential order of the date that each
   member entered the United States on an EB-5 Visa.

   Use of Immigration Attorney and Processing Time
   The filing of an I-526 Petition by an Investor with the USCIS should be done by a qualified U.S.
   immigration attorney. As of the date of this document, the USCIS is taking approximately six months to
   approve (or deny) an I-526 Petition. It is impossible to predict USCIS processing times. Once approved,
   the case will be forwarded to the U.S. State Department’s National Visa Center and then to a U.S.
   Consulate selected by the Investor for processing or, if the Investor is already in the U.S., the Investor
   may adjust his or her status to that of conditional permanent resident. It may, however, take an additional
   six months or longer for a U.S. Consulate to process the I-526 Petition, or for the USCIS to adjust an
   Investor’s status, and issue a conditional green card. Investors should not physically move to the United
   States until their visa has been issued.

   Management estimates that the Project will create a sufficient number of direct jobs. Each Investor in the
   Partnership who will petition for permanent residency in the U.S. under the EB-5 Program must
   demonstrate that the Project created at least 10 direct jobs in order to qualify for permanent residency
   status under the EB-5 Program.

   There is no assurance that the assumptions upon which the job creation totals are based are accurate or
   that the actual number of direct employees will be close to the number predicted. Depending upon the
   disparity there may be insufficient employment to remove conditional visa status, resulting in a delay or
   denial of permanent residency for any Investor.

   Proving Lawful Source of Funds
   As part of the I-526 Petition, an Investor must present to the USCIS clear documentary evidence of the
   source of the funds invested and that the funds belong to the Investor. Generally, the Investor can satisfy
   the source of funds requirements by submitting documents showing that he or she has a level of income
   from legal sources that would yield sufficient funds for the investment. The USCIS generally requires
   copies of income tax returns to satisfy the source of funds requirement. For Investors who do not have
   such records, there may be other records that can be provided to the USCIS by an Investor to
   demonstrate that the investment funds came from legal sources. All such matters regarding the Investor’s
   I-526 Petition should be discussed with his or her immigration counsel.
   	  




   12/02/2012                                         PPM                                            Page	  |	  31	  
Case 9:16-cv-81871-KAM Document 338-7 Entered on FLSD Docket 10/15/2018 Page 32 of
                                      45
   Palm House Hotel, LLLP                                                                 Strictly Confidential


   Policymaking Position
   The EB-5 Program requires an Investor to hold a policymaking or management position within the
   Partnership. The Partnership believes that each Investor, as a limited partner of the Partnership, is
   provided with the powers and duties under the Partnership Agreement sufficient to meet the USCIS
   requirement that an Immigrant Investor is actively participating in policymaking or management of a new
   commercial enterprise.

   Chinese Governmental Action.
   The government of the People’s Republic of China (“PRC”) (the expected home country source of
   Investors) may restrict or suspend entirely participation by its nationals in the EB-5 Program as violative
   of (a) the PRC’s Securities Laws, (b) the PRC’s foreign exchange controls, and/or (c) the current
   prohibition on Chinese nationals investing overseas in an individual capacity, rather than through
   enterprises. Moreover, the PRC may promulgate new laws or regulations in the future that restrict or
   prohibit participation in the EB-5 Program. Finally, the PRC has not approved this private placement;
   although in the past it has been assumed that a lack of action on particular offerings by the PRC is
   tantamount to their tacit approval, in the future, it cannot be assured that the PRC will not restrict or
   prohibit foreign private placements in general or the Offering in particular. Similar political risks apply to
   any other country from which a prospective Investor who seeks to transfer funds is a citizen, lawful
   permanent resident, or is otherwise domiciled.

   Targeted Employment Area Designation.
   The Partnership believes that the Project is located in a “TEA.” The Partnership bases this belief on the
   TEA Designation Memorandum, attached hereto. While USCIS may rely on the TEA Designation
   Memorandum, USCIS may also choose to defer to state governmental authorities for an ultimate decision
   on whether the Project is located in a TEA. In such an event, the Partnership believes that the state would
   consider the Project to be in a TEA based on the evidence supported by the TEA Designation
   Memorandum, but that is not certain. Moreover, even if USCIS determines that the Project is currently
   located in a TEA, demographic shifts could cause the loss of TEA status to the census tract where the
   Project is located. If the Project is not in a TEA, then Investors in Interests seeking a green card pursuant
   to the Pilot Program would have to invest a minimum of one million dollars ($1,000,000). Therefore, if the
   census tract’s “TEA” status is lost, it could become difficult or impossible for the Partnership to raise
   additional funds from EB-5 Investors. If the Partnership is unable to raise sufficient funds, the risk factor
   “Risks Due to Failure to Raise Adequate Capital” will also apply.

   At-Risk Investment
   An Investor’s investment must be at risk to qualify for the EB-5 Program. As part of the green card
   application, an Investor must show evidence that he or she has placed the required amount of capital at
   risk for the purpose of generating a return on the capital placed at risk. The Partnership believes that an
   investment in the Units will place an Investor’s investment in the Partnership at risk because there is no
   assurance that the business of the Partnership will be able to return any Investor’s investments in the
   Units at any time, or ever. Purchase of a Unit does not guarantee conditional or permanent residency in
   the United States. Furthermore, no assurance can be given that conditions to residency under the EB-5
   Program will be removed.

   THE PARTNERSHIP MAKES NO REPRESENTATION OR WARRANTY OF ANY KIND CONCERNING
   WHETHER AN INVESTMENT IN THE PARTNERSHIP WILL MEET THE REQUIREMENTS OF THE EB-
   5 PROGRAM OR OTHER U.S. IMMIGRATION REQUIREMENTS. NO ASSURANCES CAN BE GIVEN
   THAT AN INVESTMENT IN THE PARTNERSHIP WILL RESULT IN ANY INVESTOR RECEIVING A VISA
   OR CONDITIONAL OR PERMANENT RESIDENT STATUS.

   Timing of investment
   The EB-5 program procedures requires an investor to first make a qualifying investment, and then file a
   Form I-526 petition (and supporting documents) with USCIS. The applicant must thus be prepared for
   situations where—if the application is denied—he or she would have incurred irrecoverable expenses on


   12/02/2012                                          PPM                                             Page	  |	  32	  
Case 9:16-cv-81871-KAM Document 338-7 Entered on FLSD Docket 10/15/2018 Page 33 of
                                      45
   Palm House Hotel, LLLP                                                                 Strictly Confidential


   foreign exchange transfer and then getting the investment returned. The investor might also have
   disposed of some valuable asset to arrange liquid funds in the first place and would be required to look
   for new investment assets. The investor should factor in expenses and costs and losses that he or she
   might incur while going through sale and purchase of assets. From the time that the investor makes the
   investments and time he or she receives the money back, the investor will need to factor in the lost
   interest in the process.
   	  

                                           OTHER RISK FACTORS

   RISKS RELATED TO OUR BUSINESS AND INDUSTRY

   General Economic Conditions
   The investment strategy of the Partnership is based in large part upon the success and results of the
   markets in general. Changes in the general economic conditions (including economic downturns),
   securities markets, and changes in tax codes and other governmental regulations may affect the value of
   the Partnership’s investments.

   Operating History
   Palm House Hotel, LLLP has no operating history. As a result, we have no operating history to aid in
   assessing our future prospects. We will encounter risks and difficulties as an early-stage Partnership in a
   rapidly evolving, and often volatile, investment market. We may not be able to successfully address these
   risks and difficulties, which could materially harm our business and operating results.

   The Partnership is a new business with no operating history upon which Investors may base an
   evaluation of its potential future performance. As a result, there can be no assurance that it will be able to
   develop consistent revenue sources, or that its operations will become profitable even if it is able to
   allocate the funds raised in this Offering in accordance with its business plan. The Partnership and its
   prospects must be considered in light of the risks, expenses and difficulties frequently encountered by
   entities in an early stage of development. Such risks include, but are not limited to, an evolving business
   model, developing the business plan and the management of its growth, property acquisition and
   development, the successful operating and maintaining of a commercial real estate Project. The
   Partnership must, among other things, locate investment assets, purchase investment assets at
   reasonable values, develop investment assets on a profitable basis, respond to economic and market
   variables outside the control of the Partnership, conduct adequate due diligence, respond to competitive
   developments and continue to attract, retain and motivate qualified employees and operate and maintain
   its facilities. There can be no assurance that the Partnership will be successful in meeting these
   challenges and addressing such risks and the failure to do so could have a materially adverse effect on
   the Partnership’s business, results of operations and financial condition.

   Management of Growth
   The Project will experience growth in its operations, which will place significant demands on our
   management, operational, and financial infrastructure. If the Partnership does not effectively manage
   growth, the quality of services could suffer, which could negatively affect the Project and its operating
   results. To effectively manage growth, the Partnership will need to continue to improve its operational,
   financial and management controls and its reporting systems and procedures. These systems
   enhancements and improvements may require significant capital expenditures and management
   resources. Failure to implement these improvements could hurt the Project’s ability to manage growth and
   its financial condition.

   Competition
   The Partnership will compete for investments with numerous other investments, many of which have
   substantially greater financial resources, research and marketing capabilities, operating histories and



   12/02/2012                                          PPM                                             Page	  |	  33	  
Case 9:16-cv-81871-KAM Document 338-7 Entered on FLSD Docket 10/15/2018 Page 34 of
                                      45
   Palm House Hotel, LLLP                                                                 Strictly Confidential


   greater name recognition than does the Partnership.

   Construction Risks
   The Project may involve construction and/or renovation of existing buildings. Construction and renovation
   costs may exceed projected levels; similarly, the time for construction and renovation may exceed
   projections. Such cost overruns or delays may imperil the timing and profitability of the project. Further,
   necessary permits may take longer than anticipated to acquire, or may be denied entirely. For existing
   units, the condition of those units may be worse than expected, the units may contain asbestos, or they
   may require extensive work or even demolition and reconstruction.

   Natural Disasters; Weather
   Construction, development, leasing, or operation may be delayed, prevented, or adversely affected by
   inclement weather or other acts of God. Florida is located in an area at high risk for hurricanes and other
   natural disasters and natural disaster-related damage. Buildings, fixtures, and other Project assets may
   be damaged or destroyed by natural disasters.

   Government Regulation Risks
   The hospitality industry is regulated by both state and federal governments. Adverse changes in
   government regulations, taxes, or incentive programs could impact the feasibility, profitability, or even the
   legality of the project.

   Hospitality Industry Risks
   The business operations of the Borrower involve the operations of a luxury hotel facility, including high-
   end ancillary services. The profitability of such an enterprise is dependent upon the tourism market in the
   area, as well as the general economy and consumer spending patterns. Furthermore, the ultimate
   profitability of the project may be influenced by the South Florida real estate market, which may be
   volatile. These macroeconomic factors are outside of Management’s control.

   RISKS RELATED TO MANAGEMENT

   Reliance on Management
   The General Partner has sole responsibility and authority for all decisions in connection with the
   management of and investments made by the Partnership. Limited Partners will have a limited right to
   participate in the management of the Partnership. The capital required by the Partnership to commence
   operations and carry on its business is being sought entirely from the proceeds of the Offering.

   The Partnership’s success is highly dependent on the experience and industry knowledge of the
   management team, which members have limited experience in the operation of a Project of this
   type or with the EB-5 program.

   The General Partner was only recently formed and has no operational history to date. The Partnership is
   dependent entirely on the efforts of the management team of the General Partner for strategic business
   direction. The principals of the General Partner have limited experience in managing a Project of this
   type, and as a result, their ability to be effective managers, or otherwise operate the business in a manner
   that maximizes profitability for the Partnership is questionable. None of the Investors will have the right to
   vote on or approve any of the investments or business decisions to be made by the Partnership.
   Prospective Investors who are unwilling to delegate sole discretion to the General Partner in this manner
   should not invest in the Partnership.

   Because the General Partner will have sole discretion in structuring the Partnership’s business model, the
   risk profile and exposure of this Partnership will ultimately be determined by the General Partner. The
   Partnership’s success depends on the General Partner’s ability to execute its business model and plan.




   12/02/2012                                          PPM                                             Page	  |	  34	  
Case 9:16-cv-81871-KAM Document 338-7 Entered on FLSD Docket 10/15/2018 Page 35 of
                                      45
   Palm House Hotel, LLLP                                                                    Strictly Confidential


   The General Partner, and consequently the Partnership, is currently dependent on the continued service
   and active advisory efforts of the principals of the General Partner (see “Management Team”). If any of
   their services with the General Partner were to cease or lapse for any reason, the Partnership may be
   adversely affected if such services were not otherwise provided by Persons of equal or greater talent or
   experience.

   Potential Conflicts of Interest
   Certain conflicts of interest may arise from the fact that the Managers of the General Partner will continue
   to be involved in business pursuits which require their time, attention and energies and which may conflict
   with the business of the Partnership. The Managers of the General Partner may also act in management
   and advisory capacities for other entities. Therefore, conflicts of interest may arise in the allocation of their
   time to the management and administration of the Partnership and such other entities.

   RISKS RELATED TO THIS OFFERING

   No Assurance of Liquidity; Restrictions on Transfer
   There is currently no market for the Units, and a market in the Units is not expected to develop in the
   future. The Units are not redeemable and cannot be assigned; transferred; pledged; encumbered or
   otherwise disposed of without the consent of the General Partner and in compliance with applicable
   provisions of the Partnership Agreement and applicable securities laws. As a result, purchasers must bear
   the economic risk of their investments for the life of the Partnership. A purchase of Units should be
   considered only by sophisticated and accredited Investors financially able to maintain their investment
   and who can afford to lose all or a substantial part of their investment.

   Transferability of the Units is restricted and Investors will not be able to liquidate their investment in the
   event of an emergency. Additionally, the Units may not be readily acceptable as collateral for loans (to the
   extent permitted by the Partnership Agreement). Accordingly, purchase of the Units must be considered a
   long-term, illiquid investment.

   Private Offering Exemption
   The Units are being offered in reliance upon a non-public offering exemption provided under the Act,
   Regulation D promulgated thereunder. The Partnership has used its best efforts to assure compliance
   with the requirements of these various registration and qualification exemptions. Since compliance with
   the securities statutes is highly technical and often difficult, there is no assurance that a court reviewing
   the facts and circumstances of the Offering might not determine later that one or more of the applicable
   exemption provisions was not properly complied with. Should it be determined that the Partnership failed
   to comply with the requirements of the Act or any applicable exemption and a sufficient number of
   Investors were to seek rescission, the Partnership could face financial demands which could adversely
   affect its ability to continue to conduct business which, in turn, could result in adverse consequences to
   both rescinding and non-rescinding Investors.

   Liability and Indemnification of the General Partner
   The General Partner is in a fiduciary relationship with the Limited Partners of the Partnership. As such,
   the General Partner is required to exercise good faith and integrity in their conduct of the Partnership’s
   affairs. However, their responsibility is limited by provisions of the Subscription Agreement and
   Partnership Agreement which exculpate the General Partner and their affiliates from liability to the
   Partnership where the General Partner act (or fail to act) not in violation of the Subscription Agreement
   and Partnership Agreement and without gross negligence, fraud or willful violation of law. As a result, a
   Limited Partner may have a more limited right of action than it would have had in the absence of such
   provisions. The Subscription Agreement and Partnership Agreement also provides that the Partnership
   will indemnify the General Partner and their respective affiliates from any liability or loss suffered by virtue
   of the General Partner acting in such capacity, except in the case of violation of the Subscription
   Agreement and Partnership Agreement or of gross negligence, fraud or willful violation of law.




   12/02/2012                                           PPM                                               Page	  |	  35	  
Case 9:16-cv-81871-KAM Document 338-7 Entered on FLSD Docket 10/15/2018 Page 36 of
                                      45
   Palm House Hotel, LLLP                                                                  Strictly Confidential


   Projections; Forward Looking Information
   Management has prepared projections regarding Palm House Hotel, LLLP’s anticipated financial
   performance. The Partnership’s projections are hypothetical. Financial projections concerning the
   estimated operating results of the Partnership have been prepared by the Partnership’s management.
   These projections may be based on certain assumptions which may prove to be inaccurate and which are
   subject to future conditions that may be beyond the control of the Partnership, such as the general
   industry conditions. The Partnership may experience unanticipated costs or lower revenues than
   forecasted. There is no assurance that the results which may be illustrated in financial projections would
   in fact be realized by the Partnership. The financial projections have been prepared by management of
   the Partnership in consultation with experts in the field and the Partnership’s independent certified public
   accountants. However, since the financial projections are based upon numerous assumptions, which may
   or may not prove to be true, neither the independent experts or the independent certified public
   accountants or counsel to the Partnership can provide any level of assurance with respect to them.

   Many of these risks are described elsewhere herein. For all of the foregoing reasons, actual results may
   vary materially from the Forward Looking Statements and there is no assurance that the assumptions
   used are necessarily the most likely. Additionally, when used in this memorandum, the words “believes,”
   “anticipates,” “intends,” “expects,” “plans,” as well as similar words are intended to identify forward-looking
   statements. All such statements are based on the Partnership’s expectations and are subject to a number
   of risks and uncertainties, many of which are beyond the Partnership’s control. In light of these risks and
   uncertainties, there can be no assurance that the forward-looking statements contained herein will in fact
   occur. The Partnership does not undertake any obligation to publicly release the results of any revisions
   to these forward-looking statements that may be made to reflect any future events or circumstances.

   Risks Due to Failure to Raise Adequate Capital
   Management intends to close this Offering with the requisite number of investors to achieve the full
   offering amount. However, this can not be guaranteed. A failure to secure full funding could endanger the
   success of the Project. Failure of the Partnership to raise the full offering amount could negatively impact
   the Project Company’s ability to finance and develop the Project. If the Partnership fails to raise the full
   offering amount and is therefore unable to loan such amount to the Project Developer, to secure the
   balance of any funds required for the Project, the Project Developer will be required to seek a larger than
   expected amount from alternative capital sources, including institutional investors and non EB-5
   investors, among others. Furthermore, it is possible that the Project Developer will fail to raise the
   additional capital, or that, even if the Partnership succeeds in raising the full offering amount and loans
   such amount to the Project Developer, such proceeds, plus any additional capital raised, will be
   inadequate to satisfy all capital requirements, or that such financing may be untimely procured, requiring
   the Project Developer to obtain alternative financing, including short- and long-term debt financing, or
   equity financing, in addition to the Partnership’s loan to the Project Developer. The terms of such
   alternative financing may be better or worse for the Project Developer than the terms of the loan from the
   Partnership, and may result in subsequent investors in the Project Developer having superior rights to
   those of the Partnership.




   12/02/2012                                          PPM                                              Page	  |	  36	  
Case 9:16-cv-81871-KAM Document 338-7 Entered on FLSD Docket 10/15/2018 Page 37 of
                                      45
   Palm House Hotel, LLLP                                                              Strictly Confidential



                                     Summary of Loan Terms

   Purpose. Prior to the closing of the first Unit offered hereunder, the Partnership will enter into a Loan
   Agreement (the "Loan") with Borrower. The proceeds of the Loan will be used to partially finance the
   acquisition, development and operation by Borrower of the Project.

   Amount. The Loan amount will be up to $39,500,000, depending upon the number of Units sold in this
   Offering. Whether or not the maximum Loan amount is advanced, the Borrower may seek alternative and
   additional financing.

   Term; Repayment. The balance of all Advances and all accrued unpaid interest on the Loan shall be
   repaid as follows. Upon and after the First Advance hereunder, Borrower shall make payments of interest
   only on the outstanding principal balance of all Advances at the rate per annum of 0.25% until expiration
   of 5 years from the First Advance (the "Initial Term"). Upon the expiration of the Initial Term, the
   outstanding principal balance of all Advances and all accrued interest then outstanding shall be due.
   Borrower shall make commercially reasonable efforts to repay the outstanding principal balance of all
   Advances and all accrued unpaid interest thereon after the expiration of the Initial Term. If Borrower
   cannot refinance such amounts on commercially reasonable terms prior to the end of the Initial Term,
   Borrower may extend the term of this Note for one or more additional five year periods (each an
   "Extension Period"), provided Borrower is not in default. During each Extension Period (a) the interest
   rate shall remain at 0.25%, and (b) Borrower shall make principal and interest payments on the
   outstanding principal balance of all Advances and all accrued unpaid interest thereon then outstanding,
   calculated by amortizing the outstanding balance thereof over 15 years at the rate of interest set forth
   below. Interest shall be computed on the basis of a 365 day year and actual days elapsed. Upon default
   or after judgment has been rendered on this Note, the unpaid principal of all Advances shall bear interest
   at a rate which is two (2%) percent per annum greater than that which would otherwise be applicable.

   The Borrower may not, without the Partnership's prior express written consent, prepay the Note prior to
   the expiration of five years from the First Advance. Thereafter, Borrower may prepay this Note, in whole
   or in part, at any time, without penalty or premium, and without prior written consent of the Partnership.

   Disbursement. Disbursements of Loan proceeds will be made to Borrower from time to time upon
   approval of Investor I-526 Petitions and in accordance with the Escrow Agreement. It shall be a condition
   of each advance that as of such time there shall not have been a material adverse change in the
   operations, assets or financial condition of the Borrower and its subsidiaries, taken as a whole.

   Promissory Note and Loan Collateral. The Borrower will issue a Promissory Note with full recourse to
   the Borrower. The Loan may be secured by a lien on collateral of Borrower.

   Senior Debt. Borrower may incur other debt and in connection therewith, grant security interests senior
   to those granted to the Partnership under the Loan Agreement.

   Loan Documents. The Partnership has issued a Commitment Letter to Borrower, a copy of which is
   available upon request. The Promissory Note and Loan and Security Agreement to be executed by each
   Borrower are available for review upon request.




   12/02/2012                                        PPM                                            Page	  |	  37	  
Case 9:16-cv-81871-KAM Document 338-7 Entered on FLSD Docket 10/15/2018 Page 38 of
                                      45
   Palm House Hotel, LLLP                                                                  Strictly Confidential



                      Summary of Limited Partnership Agreement

   The rights and obligations of the Partners of the Partnership will be governed by the Limited Partnership
   Agreement ("LP Agreement"), attached to this Offering Memorandum. It is recommended that each
   prospective investor read the entire LP Agreement. The following is a brief summary of some of the
   provisions of the LP Agreement. The summary below and all statements made elsewhere in this Offering
   Memorandum relating to the LP Agreement are qualified in their entirety by reference to the LP
   Agreement.




   PURPOSES (ARTICLE 1, LP AGREEMENT)
   The purposes of the Partnership shall be to engage in any lawful acts or activities for which limited liability
   companies may be formed under the Act, including for the purpose of investing in Qualifying Investments
   under the EB-5 Pilot Program.

   CAPITAL CONTRIBUTIONS (ARTICLE 2, LP AGREEMENT)
   Each Limited Partner's capital contribution must be paid at the time such Limited Partner subscribes to
   purchase Units in this Offering and shall be paid in USD cash. Each Investor's Capital Contribution will be
   credited to his/her Capital Account. Terms governing the maintenance of Capital Accounts are set forth in
   the LP Agreement. An EB-5 Limited Partner shall be conditionally accepted to the Partnership upon
   receipt by the Partnership of his/her Capital Contribution and the Administrative Fee. The Capital
   Contribution shall be released from escrow and delivered to the Partnership upon the USCIS approval of
   the I-526 Petition for such conditionally accepted EB-5 Limited Partner, in accordance with the Escrow
   Agreement. Upon release of the Capital Contribution to the Partnership, an EB-5 Limited Partner shall be
   admitted to the Partnership.

   ALLOCATION OF PROFITS AND LOSSES (ARTICLE 3, LP AGREEMENT)
   Profits and Losses for each fiscal year shall be allocated as follows: (a) first, to the Partners in
   accordance with their Adjusted Capital Contributions, payable in proportion to the unpaid amounts
   thereof; and (b) the balance, to the Partners in accordance with the Percentage Interests.

   DISTRIBUTIONS (ARTICLE 3, LP AGREEMENT)
   Available Cash Flow, if any, shall be distributed annually as follows: (a) to Partners in payment of
   Mandatory Distributions (See Section 3.6 of the LP Agreement); (b) then to EB-5 Limited Partners pro
   rata in accordance with each EB-5 Limited Partner's Adjusted Capital Contribution in an amount up to
   each EB-5 Limited Partner's Preferred Return, less amounts due to the Partnership; (c) then to EB-5
   Limited Partners pro rata in accordance with each EB-5 Limited Partner's Adjusted Capital Contribution in
   an amount up to each EB-5 Limited Partner's Adjusted Capital Contribution; (d) then to Partners pro rata
   in accordance with each Partner's Adjusted Capital Contribution in an amount up to each Partner's
   Adjusted Capital Contribution; and (e) then to Partners in accordance with their Percentage Interests in
   the Partnership.

   The rules and regulations governing the Pilot Program prohibit the return of an EB-5 investor's investment
   prior to the approval of the Investor’s I-829. Accordingly, the Partnership shall not make distributions to
   EB-5 Limited Partners, other than distributions from Available Cash Flow in amounts not exceeding their



   12/02/2012                                          PPM                                              Page	  |	  38	  
Case 9:16-cv-81871-KAM Document 338-7 Entered on FLSD Docket 10/15/2018 Page 39 of
                                      45
   Palm House Hotel, LLLP                                                                   Strictly Confidential


   respective EB-5 Minimum Capital Requirement prior to that time. After such date the foregoing restriction
   shall no longer apply.

   MANAGEMENT (ARTICLE 4, LP AGREEMENT)
   the Partnership operates under the direction of a General Partner. The General Partner has full and
   complete authority, power and discretion to manage and control the business and affairs, including the
   management and operation of the Partnership, to make all decisions regarding the business and affairs of
   the Partnership, in its sole discretion, and to perform any and all other acts incident to or customary for
   the business. Limited Partners have limited rights to take part in the management of, or to bind, the
   Partnership.

   TAX WITHHOLDING (ARTICLE 4, LP AGREEMENT)
   The General Partner is authorized to withhold any sums required by the Internal Revenue Code even if
   such withholding conflicts with any of the terms and conditions of this Agreement or otherwise affects
   distributions, allocations or payments to the Partners. In the event that the General Partner learns of a
   withholding obligation subsequent to the distribution to which the withholding obligation relates, the
   General Partner will issue an invoice to the Partner. If the invoice is not paid within sixty (60) days, the
   General Partner will charge the amount against the Partner's Capital Account.

   INDEMNIFICATION (ARTICLE 5, LP AGREEMENT)
   The Partnership may indemnify any person who was or is a party or is threatened to be made a party to
   any threatened, pending or completed action, suit or proceeding, whether civil, criminal, administrative, or
   investigative, including all appeals (other than an action, suit or proceeding by or in the right of the
   Partnership) by reason of the fact that he is or was a partner, officer or employee of the Partnership, or is
   or was serving at the request of the Partnership as a Partner, trustee, officer or employee of another
   company, partnership, joint venture, trust or other enterprise, against expenses, judgments, decrees,
   fines, penalties and amounts paid in settlement actually and reasonably incurred by him in connection
   with such action, suit or proceeding if he acted in good faith and in a manner which he reasonably
   believed to be in or not opposed to the best interests of the Partnership and, with respect to any criminal
   action or proceeding, had no reasonable cause to believe his conduct was unlawful. Expenses of each
   person indemnified may be paid by the Partnership in advance of the final disposition of such action, suit
   or proceeding as authorized by the General Partner upon receipt of an undertaking to repay such amount
   unless it shall ultimately be determined that he is entitled to be indemnified by the Partnership.

   VOTING (ARTICLE 7, LP AGREEMENT)
   On any matter presented to the Partners for their vote, each Limited Partner shall have one vote for each
   Unit owned by him. The following actions shall require the approval of Limited Partners holding a majority
   of the then outstanding Units: (i) any modification to this LP Agreement materially changing the rights of
   the Limited

   Partners; and (ii) dissolution of the Partnership prior to the end of the fifth year after admission of the last
   EB-5 Limited Partner.

   TRANSFER RESTRICTIONS (ARTICLE 8, LP AGREEMENT).
   No EB-5 Limited Partner may voluntarily transfer any interest or rights in his/her Units without consent of
   the General Partner. Additional restrictions on transfer of Units are described in the LP Agreement. No
   Limited Partner shall have the right or power to Voluntarily Withdraw from the Partnership. If any Partner
   intends to transfer his or her Units or any part thereof to any person or entity, after obtaining required


   12/02/2012                                           PPM                                              Page	  |	  39	  
Case 9:16-cv-81871-KAM Document 338-7 Entered on FLSD Docket 10/15/2018 Page 40 of
                                      45
   Palm House Hotel, LLLP                                                                 Strictly Confidential


   approval, such Partner shall give written notice to the Partnership of his intention so to transfer.
   Thereupon, the Partnership, then the General Partners, then the Limited Partners shall have an option to
   purchase such Units at Fair Market Value (as defined in the LP Agreement).

   TERMINATION OF INTEREST (ARTICLE 9, LP AGREEMENT)
   The Partnership Interest of each EB-5 Limited Partner shall be terminated by (a) dissolution of the
   Partnership as provided in the LP Agreement and distribution of the proceeds of liquidation to EB-5
   Limited Partners in accordance herewith; (b) the Agreement of an EB-5 Limited Partner, or his/her
   personal representative, and the General Partner; (c) the return of the Capital Contributions and payment
   of all accrued Preferred Returns to such EB-5 Limited Partner.

   DISSOLUTION AND TERMINATION (ARTICLE 10, LP AGREEMENT).
   The Partnership shall be terminated and dissolved upon the first to occur of the following: If the
   Partnership then has any EB-5 Partners (a) upon vote of a Majority-In-Interest of the Partners; or (b) upon
   the sale of all or substantially all the assets of the Partnership; and if there are then no EB-5 Partners of
   the Partnership (a) upon vote of the General Partner, or (b) upon sale of all or substantially all of the
   assets of the Partnership.



   INCOME TAX CONSIDERATIONS
   Each Investor is responsible for obtaining his or her own tax advice with respect to the federal, state and
   local income and other possible tax consequences of his/her investment in the Partnership, and no tax
   advice will be provided hereunder or at any time in the future. However, as a general rule, a resident alien
   of the United States will be taxed on all of his or her worldwide income and will be required to file a United
   States income tax return. In addition, if an alien is not a resident of the United States but has United
   States source income he or she generally will be subject to taxation in the United States on such income,
   and such income may be subject to withholding and/or reporting on a United States income tax return. All
   Investors in this Offering should seek professional tax advice prior to investing in this Offering.



   SUBSCRIPTION PROCEDURE AND PLAN OF DISTRIBUTION

   SUBSCRIPTION PROCEDURE
   To subscribe to purchase Units in this Offering, a subscriber must transmit the following to the Partnership
   prior to the termination of this Offering, as follows:

   1.      Subscriptions Funds for Units ($500,000 per Unit subscribed for) shall be paid by a wire transfer
   to the Partnership Escrow Account established by each subscriber of Units with the Partnership according
   to the wire instructions provided by the Partnership.

   2.      Administrative Fees ($40,000 per Investor) shall be paid by wire transfer to the Partnership
   according to the wire instructions provided by the Partnership.

   3.       Executed counterpart signature page to the Partnership EB-5 Escrow Agreement (attached
   hereto);

   4.      Executed counterpart signature page to the LP Agreement (attached hereto);



   12/02/2012                                          PPM                                             Page	  |	  40	  
Case 9:16-cv-81871-KAM Document 338-7 Entered on FLSD Docket 10/15/2018 Page 41 of
                                      45
   Palm House Hotel, LLLP                                                                  Strictly Confidential


   5.      Executed complete Subscription Agreement (attached hereto);

   6.      Executed and complete Investor Questionnaire.

   The subscription period will begin on the date of this Offering Memorandum and will continue until the
   Offering is sold or the Offering is terminated by the Partnership.

   All subscription proceeds received from subscribers for Units shall be deposited in the Partnership
   Escrow Account established for subscription funds pending filing of subscriber I-526 Petitions. Upon
   notice of approval of each subscriber's I-526 Petition, his/her subscription funds will be transferred to the
   Partnership and advanced to Borrower as part of the Loan. A subscriber of Units shall have no right to
   revoke or withdraw his/her subscription after filing of his/her I-526 Petition.

   If a subscriber's I-526 Petition is denied by USCIS for reasons within the control of the Partnership, then
   subscriber's subscription proceeds shall be returned to subscriber without interest or deduction. If a
   subscriber's I-526 Petition is denied by USCIS for reasons beyond the control of the Partnership or due to
   subscriber providing false or misleading information to USCIS or the Partnership, then subscriber's
   subscription proceeds shall not be returned to subscriber but shall remain committed to the Project in
   accordance with this Offering. In such case, subscriber will be admitted as a Limited Partner of the
   Partnership and will be issued Units subject to the terms of the LP Agreement as if his/her I-526 Petition
   was approved. All interest accrued on funds deposited in the Partnership Escrow Account belong to the
   Partnership.

   PLAN OF DISTRIBUTION
   The Units will be offered to prospective investors by the Partnership, and/or its duly authorized agents.
   Fees and commissions of such agents may be paid by the Partnership from Administrative Fees.
   Prospective investors are limited to qualified non-U.S. citizens seeking permanent residence in the United
   States through the EB-5 Program who are Accredited Investors (as defined in the Act). The Units are
   offered subject to the Partnership's rights to withdraw the Offering at any time without notice and/or to
   reject any subscription. This Offering may be terminated if events have occurred, which in the General
   Partner's sole judgment, make it impracticable or inadvisable to proceed with, continue or consummate
   the Offering described herein. There is no assurance that all or any of the Units will be sold. If the Offering
   is terminated the Partnership Escrow Agreement provides for the prompt return to the investors of their
   subscription funds, without interest. Administrative Fees are not refundable for any reason.




   12/02/2012                                          PPM                                              Page	  |	  41	  
Case 9:16-cv-81871-KAM Document 338-7 Entered on FLSD Docket 10/15/2018 Page 42 of
                                      45
   Palm House Hotel, LLLP                                              Strictly Confidential



                            Availability of Additional Information
   EACH PROSPECTIVE INVESTOR WILL BE GIVEN AN OPPORTUNITY TO ASK QUESTIONS OF AND
   RECEIVE ANSWERS FROM MANAGEMENT OF THE PARTNERSHIP CONCERNING THE TERMS
   AND CONDITIONS OF THIS OFFERING AND TO OBTAIN ANY ADDITIONAL INFORMATION, TO THE
   EXTENT THE PARTNERSHIP POSSESSES SUCH INFORMATION OR CAN ACQUIRE IT WITHOUT
   UNREASONABLE EFFORTS OR EXPENSE, NECESSARY TO VERIFY THE ACCURACY OF THE
   INFORMATION CONTAINED IN THIS MEMORANDUM. IF YOU HAVE ANY QUESTIONS
   WHATSOEVER REGARDING THIS OFFERING, OR DESIRE ANY ADDITIONAL INFORMATION OR
   DOCUMENTS TO VERIFY OR SUPPLEMENT THE INFORMATION CONTAINED IN THIS
   MEMORANDUM, PLEASE WRITE OR CALL THE PARTNERSHIP.




                                       Palm House Hotel, LLLP

                                   197 S. Federal Highway, Suite 200
                                        Boca Raton, FL 33432
                                      Telephone: (561) 282-6102




   12/02/2012                                    PPM                               Page	  |	  42	  
Case 9:16-cv-81871-KAM Document 338-7 Entered on FLSD Docket 10/15/2018 Page 43 of
                                      45
   	                                                  	  


          	  

          	  

          	  



                                   SECTION II




                               Business Plan Summary
          	  
Case 9:16-cv-81871-KAM Document 338-7 Entered on FLSD Docket 10/15/2018 Page 44 of
                                      45
   Palm House Hotel, LLLP                                                                                                 Strictly Confidential


   EXECUTIVE SUMMARY

   THE PROJECT OVERVIEW
   The Borrower, Palm House, LLC, intends to secure a Loan from the Limited Partnership, using such
   funding to serve as Developer for the job-creating enterprise known as the Hotel Project. To that end, the
   Limited Partnership is soliciting investors under the EB-5 Immigrant Investor Program (EB-5 Program),
   which grants lawful conditional and permanent resident status in the United States to foreign investors
   who make qualifying investments (Qualifying Investments) under the provisions of 8 U.S.C. 1153 (b) (5)
   (A) (i)-(iii), (C) (the “Act”). In order to take advantage of the EB-5 Program, foreign investors must invest in
   the Limited Partnership and complete the required immigration procedures. All Qualifying Investments
   must be invested in projects structured to create at least 10 full time direct jobs for qualified U.S. workers,
   as set forth in the EB-5 Program.
   	  

   PROJECT SUMMARY
   The Project developer seeks financing to operate a business involving the renovation and development of
   a high-end resort hotel.

   The Project developer will focus on extensively renovating and refurbishing an existing hotel structure on
   the island of Palm Beach in South Florida. The hotel will be remodeled as a 79-room, high-end resort
   hotel offering ancillary services (such as food and beverage, spa, salon, membership club, etc.).

   Of course, the EB-5 program’s primary focus is job creation. Palm House Hotel, LLLP is excited to be an
   important factor in investing in the creation of new jobs. The project described herein will provide a
   beneficial impact to the community, provide jobs, and provide a boost to the local and national
   economies.
   	  

   EMPLOYMENT
   The economic analysis conducted, using the latest USCIS-approved complex software programs and
   diagnostic models available (RIMS II), justifies the feasibility of the project by proving the economic
   benefits of the Hotel Project to all areas of the local economy and confirms that the Hotel Project not only
   meets but exceeds the United States employment generation requirements of the USCIS:	  

                                          Table	  A.	  	  Summary	  of	  Employment	  and	  Revenue	  Estimates	  
          Activity	                                                          Expenditure/Revenues	   Final	  Demand	                Total	  	  
                                                                                   ($	  million)	            Multiplier	             Jobs	  	  
          	  
          	  
          Hard	   Construction	  Costs	                             	                   32.297	   	         17.5636	   	                 567.2	  
          Soft	  Costs	                                                                    6.188	               16.315	                      101.0	  
          Purchases	  of	  FF&E	  *	                                                        2.5	              7.9957	                       20.0	  
          Hotel	  Operations	                                                              14.36	              17.5069	                      251.4	  
          Membership	  Fees	  *	                                                             2.0	               7.046	                       14.1	  

          	  
          Total	   	                                                 	                   75.413	   	                        	              953.7	  
                                                                                                       	  
                                                                       	                                                        	  
          *	  Indirect	  and	  Induced	  effects	  only	                                         	  
   	  




                                                                       	                                                        	  
                                                                                                       	  

   12/02/2012                                                                 PPM                                                            Page	  |	  44	  
Case 9:16-cv-81871-KAM Document 338-7 Entered on FLSD Docket 10/15/2018 Page 45 of
                                      45
   Palm House Hotel, LLLP                                                                         Strictly Confidential




   The econometric analysis quantifying the Hotel Project benefits to the state and local economy is a
   project specific analysis validating the Hotel Project opportunity and is included with the business plan.




   FINANCES
                         Number	  of	  rooms	                                          79	  
                         Available	  room-­‐nights	                             	  28,835	  	  
                         Occupancy	  rate	                                           61.0%	  
                         Occupied	  room-­‐nights	                              	  17,589	  	  
                         Average	  Daily	  Rate	                              $522.50	  	  
                         RevPAR	                                                $318.73	  	  
                         Room	  Revenue	                                    $9,190,435	  	  
                         	                                           	  
                         Ancillary	  Revenue	  (F&B,	  etc.)	             $5,169,620	  	  
                         	                                           	  
                         Total	  Revenue	                                  $14,360,055	  	  
                         	                                           	  
                         Total	  Expenses	                                  $8,497,550	  
                         	                                           	  
                         EBITDA	                                             $5,862,505	  	  


   The above summation of the projected Year 2 (stabilized) income and expenses of the Hotel Project
   indicates that the Developer is well managed in the proper uses of cash flow to grow the concern through
   the judicious monitoring of variable and fixed costs resulting in profitability within a short time frame,
   allowing the Hotel Project to provide the projected return on investment to the investor/limited partner.
   Please see the full Business Plan and its attachments for the 5 year Pro Forma detail supporting the
   projections.

   The foreign investor can have confidence that the Hotel Project will create the necessary number of jobs
   and economic benefits to assure the foreign investor that their application for residence status is and will
   continue in good standing.

   The Hotel Project has the expertise and experience of Palm House, LLC’s management to further
   validate the high level of confidence that the goals and projections will be realized (please see the profiles
   in the Management section of the business plan).




   12/02/2012                                                PPM                                              Page	  |	  45	  
